PROSPECTUS Filed Pursuant to Rule 424(b)(3) Registration No: 333-202583 April 24, 2015 TIAA Real Estate Account A tax-deferred variable annuity option offered by Teachers Insurance and Annuity Association of America (TIAA) This prospectus tells you about the TIAA Real Estate Account, an investment option offered through individual and group variable annuity contracts issued by TIAA. Please read it carefully before investing and keep it for future reference. The Real Estate Account, which we refer to sometimes as the Account in this prospectus, invests primarily in real estate and real estate-related investments. TIAA, one of the largest and most experienced mortgage and real estate investors in the nation, manages the Accounts assets. The value of your investment in the Real Estate Account will go up or down depending on how the Account performs and you could lose money. The Accounts performance depends mainly on the value of the Accounts real estate and other real estate-related investments, the income generated by those investments and the Accounts expenses. The Accounts returns could go down if, for example, real estate values or rental and occupancy rates, or the value of real estate-related securities, decrease due to general economic conditions and/or a weak market for real estate generally. Property operating costs, costs associated with leverage on the Accounts properties, and government regulations, such as zoning or environmental laws, could also affect a propertys profitability. TIAA does not guarantee the investment performance of the Account, and you will bear the entire investment risk. For a detailed discussion of the specific risks of investing in the Account, see Risk factors. We take deductions daily from the Accounts net assets for the Accounts operating and investment management expenses. The Account also pays TIAA for bearing mortality and expense risks and for providing a liquidity guarantee. The current estimated annual expense deductions from the Accounts net assets over the next 12 months total 0.865%. The Real Estate Account is designed as an option for retirement and tax-deferred savings plans for employees of non-profit and governmental institutions. TIAA currently offers the Real Estate Account under the following annuity contracts: < RAs and GRAs (Retirement Annuities and Group Retirement Annuities) < SRAs (Supplemental Retirement Annuities) < GSRAs (Group Supplemental Retirement Annuities) < Retirement Choice and Retirement Choice Plus Annuity < GAs (Group Annuities) and Institutionally Owned GSRAs < Classic and Roth IRAs (Individual Retirement Annuities) including SEP IRAs (Simplified Employee Pension Plans) < Keoghs < ATRAs (After-Tax Retirement Annuities) Note that state regulatory approval may be pending for certain of these contracts and these contracts may not currently be available in your state. TIAA may also offer the Real Estate Account as an investment option under additional contracts, both at the individual and plan sponsor level, in the future. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy of the information in this prospectus. Any representation to the contrary is a criminal offense. An investment in the Real Estate Account is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Table of contents Prospectus summary 3 Risk factors 14 Valuation and Appraisal Risks 19 Risks of Borrowing 22 The Accounts investment objective and strategy 35 About the Accounts investments  In general 38 Foreign real estate and other foreign investments 41 General investment and operating policies 42 Other real estate-related policies  Borrowing 43 Establishing and managing the Account  The role of TIAA 46 Liquidity guarantee 47 Role of the independent fiduciary 48 Conflicts of interest 50 Summary of the Accounts properties 53 Valuing the Accounts assets 58 Valuation Adjustments 63 Expense deductions 65 Certain relationships with TIAA 67 Legal proceedings 68 Selected financial data 69 Quarterly selected financial information 70 Managements discussion and analysis of the Accounts financial condition and results of operations 71 Liquidity and capital resources 95 Quantitative and qualitative disclosures about market risk 107 The contracts 109 How to transfer and withdraw your money 115 Systematic withdrawals and transfers 119 Restrictions on premiums and transfers to the Account 119 Market timing/excessive trading policy 121 Receiving annuity income 122 Calculating the number of annuity units payable 126 Death benefits 127 Taxes 130 Minimum distribution requirements 131 General matters 136 Voting rights 137 Distribution 138 State regulation 138 Legal matters 139 Experts 139 Additional information 141 Financial statements 142 Index to financial statements 142 Appendix A  Management of TIAA 262 Appendix B  Description of properties 267 Appendix C  Special terms 273 Please see Appendix C for definitions of certain special terms used in this prospectus. The Real Estate Account securities offered by this prospectus are only being offered in those jurisdictions where it is legal to do so. No person may make any representation to you or give you any information about the offering that is not in the prospectus. If anyone provides you with information about the offering that is not in the prospectus, you shouldnt rely on it. Prospectus summary TIAA Real Estate Account You should read this summary together with the more detailed information regarding the Account, including the Accounts financial statements and related notes, appearing elsewhere in this prospectus. More information about the Account may be obtained by writing us at 730 Third Avenue, New York, NY 10017-3206, calling us at 877 518-9161 or visiting our website at www.tiaa-cref.org. About the TIAA Real Estate Account The TIAA Real Estate Account was established in February 1995 as a separate account of Teachers Insurance and Annuity Association of America (TIAA) and interests in the Account were first offered to eligible participants on October 2, 1995. The Account offers individual and group accumulating annuity contracts (with contributions made on a pre-tax or after-tax basis), as well as individual lifetime and term-certain variable payout annuity contracts (including the payment of death benefits to beneficiaries). Investors are entitled to transfer funds to or from the Account under certain circumstances. Funds invested in the Account for each category of contract are expressed in terms of units, and unit values will fluctuate depending on the Accounts performance. Investment objective The Account seeks favorable long-term returns primarily through rental income and appreciation of real estate and real estate-related investments owned by the Account. The Account will also invest in non-real estate-related publicly traded securities and short-term higher quality liquid investments that are easily converted to cash to enable the Account to meet participant redemption requests, purchase or improve properties or cover other expense needs. Investment strategy Real Estate-Related Investments. The Account intends to have between 75% and 85% of its net assets invested directly in real estate or real estate-related investments with the goal of producing favorable long-term returns primarily through rental income and appreciation. These investments may consist of:  Direct ownership interests in real estate,  Direct ownership of real estate through interests in joint ventures,  Indirect interests in real estate through real estate-related securities, suchas:  equity investments in real estate investment trusts (REITs), which investments may consist of common or preferred stock interests, TIAA Real Estate Account ¡ Prospectus 3  real estate limited partnerships,  investments in equity or debt securities of companies whose operations involve real estate ( i.e. , that primarily own or manage real estate) which may not be REITs, and  conventional commercial mortgage loans, participating mortgage loans, secured mezzanine loans and collateralized mortgage obligations, including commercial mortgage-backed securities (CMBS) and other similar investments. The Accounts principal strategy is to purchase direct ownership interests in income-producing real estate, primarily office, industrial, retail and multi-family properties. The Account is targeted to hold between 65% and 80% of the Accounts net assets in such direct ownership interests at any time. Historically, approximately 70% of the Accounts net assets have comprised of such direct ownership interests in real estate. In addition, while the Account is authorized to hold up to 25% of its net assets in liquid real estate-related securities, such as REITs and CMBS, management intends that the Account will not hold more than 10% of its net assets in such securities on a long-term basis. Traditionally, less than 10% of the Accounts net assets have been comprised of interests in these securities, although the Account has recently held approximately 10% of its net assets in equity REIT securities. In addition, under the Accounts current investment guidelines, the Account is authorized to hold up to 10% of its net assets in CMBS. As of December 31, 2014, REIT securities comprised approximately 9.2% of the Accounts net assets, and the Account held no CMBS as of such date. Non-Real Estate-Related Investments. The Account will invest the remaining portion of its assets (targeted to be between 15% and 25% of its net assets) in publicly traded, liquid investments; namely:  Short-term government related instruments, including U.S. Treasury bills,  Long-term government related instruments, such as securities issued by U.S. government agencies or U.S. government sponsored entities,  Short-term non-government related instruments, such as money market instruments and commercial paper,  Long-term non-government related instruments, such as corporate debt securities, and  stock of companies that do not primarily own or manage real estate. However, from time to time (including between late 2008 and mid-2010), the Accounts non-real estate-related liquid investments may comprise less than 15% (and possibly less than 10%) of its assets (on a net basis and/or a gross basis), especially during and immediately following periods of significant net participant outflows, in particular due to significant participant transfer activity. In addition, the Account, from time to time and on a temporary basis, may hold in excess of 25% of its net assets in non-real estate-related liquid investments, particularly during times of significant inflows into the Account and/or a lack of attractive real estate-related investments available in the market. 4 Prospectus ¡ TIAA Real Estate Account Liquid Securities Generally. Primarily due to managements need to manage fluctuations in cash flows, in particular during and immediately following periods of significant participant net transfer activity into or out of the Account, the Account may, on a temporary basis (i) exceed the upper end of its targeted holdings (currently 35% of the Accounts net assets) in liquid securities of all types, including both publicly traded non-real estate-related liquid investments and liquid real estate-related securities, such as REITs and CMBS, or (ii) be below the low end of its targeted holdings in such liquid securities (currently 15% of the Accounts net assets). The portion of the Accounts net assets invested in liquid investments of all types may exceed the upper end of its target, for example, if (i) the Account receives a large inflow of money in a short period of time, in particular due to significant participant transfer activity into the Account, (ii) the Account receives significant proceeds from sales or financings of direct real estate assets, (iii)there is a lack of attractive direct real estate investments available on the market, and/or (iv) the Account anticipates more near-term cash needs, including to apply to acquire direct real estate investments, pay expenses or repay indebtedness. Foreign Investments. The Account from time to time will also make foreign real estate investments. Under the Accounts investment guidelines, investments in direct foreign real estate, together with foreign real estate-related securities and foreign non-real estate-related liquid investments, may not comprise more than 25% of the Accounts net assets. However, through the date of this prospectus, such foreign real estate-related investments have never represented more than 7.5% of the Accounts net assets and management does not intend such foreign investments to exceed 10% of the Accounts net assets. As of December 31, 2014, the Account did not have any foreign assets. Investments Summary. At December 31, 2014, the Accounts net assets totaled $19.8 billion. As of that date, the Accounts investments in real estate properties, real estate joint ventures, limited partnerships and real estate-related marketable securities, net of the fair value of mortgage loans payable on real estate, represented 80.5% of the Accounts net assets. At December 31, 2014, the Account held a total of 108 real estate investments (including its interests in 15 real estate-related joint ventures), representing 72.9% of the Accounts total investments, measured on a gross asset value basis (Total Investments). As of that date, the Account also held investments in REIT equity securities (representing 8.2% of Total Investments), real estate limited partnerships (representing 1.6% of Total Investments), government agency notes (representing 10.7% of Total Investments) and U.S. Treasury Securities (representing 6.6% of Total Investments). See the Accounts audited financial statements for more information as to the Accounts investments as of December 31, 2014. Borrowing. The Account is authorized to borrow money in accordance with its investment guidelines. Under the Accounts current investment guidelines, management intends to maintain the Accounts loan to value ratio at or below 30%. The Accounts loan to value ratio at any time is based on the outstanding TIAA Real Estate Account ¡ Prospectus 5 principal amount of the Accounts debt to the Accounts total gross asset value. This ratio will be measured at the time of any debt incurrence and will be assessed after giving effect thereto. As of December 31, 2014, the Accounts loan to value ratio was approximately 16.8%. In addition, the Account may borrow up to 70% of the then-current value of a particular property. Non-construction mortgage loans on a property will be non-recourse to the Account. Please see the section below entitled General investment and operating policies  Other real estate-related policies  Borrowing. Summary of expense deductions Expense deductions are made each valuation day from the net assets of the Account for various services to manage the Accounts investments, administer the Account and the contracts, and distribute the contracts, and to cover certain risks borne by TIAA. Investment management, administration and distribution services are provided at cost by TIAA and TIAA-CREF Individual & Institutional Services, LLC (Services), a registered broker-dealer and wholly owned subsidiary of TIAA. Currently, TIAA provides investment management services and administration services for the Account, and Services provides distribution services for the Account. In addition, TIAA charges the Account a fee to bear certain mortality and expense risks, and risks associated with providing the liquidity guarantee. TIAA guarantees that in the aggregate, the expense charges will never be more than 2.50% of average net assets per year. The estimated annual expense deduction rate that appears in the expense table below reflects an estimate of the amount we currently expect to deduct to approximate the costs that the Account will incur from April 24, 2015 through April 30, 2016. Actual expenses may be higher or lower. The expenses identified in the table below do not include any fees which may be imposed by your employer under a plan maintained by your employer. Type of Expense Deduction EstimatedPercent of NetAssets Annually Services Performed Investment Management 0.335% For investment advisory, investment management, portfolio accounting, custodial and similar services, including independent fiduciary and appraisal fees Administration 0.250% For administration and operations of the Account and the contracts, including administrative services such as receiving and allocating premiums and calculating and making annuity payments Distribution 0.125% For services and expenses associated with distributing the annuity contracts Mortality and Expense Risk 0.005% For TIAAs bearing certain mortality and expense risks Liquidity Guarantee 0.150% For TIAAs liquidity guarantee Total Annual Expense Deduction 0.865% Total 1 TIAA guarantees that the total annual expense deduction will not exceed an annual rate of 2.50% of average net assets. 6 Prospectus ¡ TIAA Real Estate Account 2 Property-level expenses, including property management fees and transfer taxes, are not reflected in the table above; instead these expenses are charged directly to the Accounts properties. Please see Expense deductions and Selected financial data for additional information. TIAA currently does not impose a fee on transfers from the Account, but reserves the right to impose a fee on transfers from the Account in the future. Example. The following table shows you an example of the expenses you would incur on a hypothetical investment of $10,000 in the TIAA Real Estate Account over several periods. The table assumes a 5% annual return on assets and an annual expense deduction equal to 0.865%. These figures do not represent actual expenses or investment performance, which may differ. 1 Year 3 Year 5 Year 10 Year $88 $276 $480 $1,071 Summary risk factors The value of your investment in the Account will fluctuate based on the value of the Accounts assets and the income the assets generate. You may lose money by investing in this Account. The Accounts assets and income can be affected by many factors, and you should consider the specific risks presented in this prospectus before investing in the Account. The principal risks include thefollowing:  Acquiring and Owning Real Estate: The risks associated with acquiring and owning real property, including general economic and real estate market conditions, the availability of, and economic cost associated with, financing the Accounts properties, the risk that the Accounts properties become too concentrated (whether by geography, sector or tenant mix), competition for acquiring real estate properties, leasing risk (including tenant defaults) and the risk of uninsured losses at properties (including due to terrorism, natural disasters or acts of violence);  Selling Real Estate: The risk that the sales price of a property might differ, perhaps significantly, from its estimated or appraised value, leading to losses or reduced profits to the Account, the risk that the Account might not be able to sell a property at a particular time for a price which management believes represents its fair or full value, the risk of a lack of availability of financing (for potential purchasers of the Accounts properties), risks associated with disruptions in the credit and capital markets, and the risk that the Account may be required to make significant expenditures before the Account is able to market and/or sell a property;  Valuation: The risks associated with property valuations, including the fact that appraisals can be subjective in a number of respects and the fact that the Accounts appraisals are generally obtained on a quarterly basis and there may be periods in between appraisals of a property during which the value attributed to the property for purposes of the Accounts daily accumulation unit value may be more or less than the actual realizable value of the property; TIAA Real Estate Account ¡ Prospectus 7  Borrowing: Risks associated with financing the Accounts properties, including the risk of default on loans secured by the Accounts properties (which could lead to foreclosure), the risk associated with high loan to value ratios on the Accounts properties (including the fact that the Account may have limited, or no net value in such a property), the risk that significant sums of cash could be required to make principal and interest payments on the loans and the risk that the Account may not have the ability to obtain financing or refinancing on favorable terms (or at all), which may be aggravated by general disruptions in credit and capital markets;  Participant Transactions and Cash Management: Investment risk associated with participant transactions, in particular that (i) significant net participant transfers out of the Account may impair our ability to pursue or consummate new investment opportunities that are otherwise attractive to the Account and/or may result in sales of real estate-related assets to generate liquidity, (ii) significant net participant transfers into the Account may result, on a temporary basis, in our cash holdings and/or holdings in liquid real estate-related investments exceeding our long-term targeted holding levels and (iii)high levels of cash in the Account during times of appreciating real estate values can impair the Accounts overall return;  Joint Venture Investments: The risks associated with joint venture partnerships, including the risk that a co-venturer may have interests or goals inconsistent with that of the Account, that a co-venturer may have financial difficulties, and the risk that the Account may have limited rights with respect to operation of the property and transfer of the Accounts interest;  Regulatory Matters: Uncertainties associated with environmental liability and regulations and other governmental regulatory matters such as zoning laws, rent control laws, and property taxes;  Foreign Investments: The risks associated with purchasing, owning and disposing of foreign investments (primarily real estate properties), including political risk, the risk associated with currency fluctuations (whether hedged or not), regulatory and taxation risks and risks associated with enforcing judgments;  Conflicts of Interest: Conflicts of interest associated with TIAA serving as investment manager of the Account and provider of the liquidity guarantee at the same time as TIAA and its affiliates are serving as an investment manager to other real estate accounts or funds, including conflicts associated with satisfying its fiduciary duties to all such accounts and funds associated with the purchasing, selling and leasing of properties;  Required Property Sales: The risk that, if TIAA were to own too large a percentage of the Accounts accumulation units through funding the liquidity guarantee (as determined by the independent fiduciary), the independent fiduciary could require the sales of properties to reduce TIAAs ownership 8 Prospectus ¡ TIAA Real Estate Account interest, which sales could occur at times and at prices that depress the sale proceeds to the Account;  Government and Government Agency Securities: Risks associated with investment securities issued by U.S. government agencies and U.S. government-sponsored entities, including the risk that the issuer may not have their securities backed by the full faith and credit of the U.S. government, and that transaction activity may fluctuate significantly from time to time, which could negatively impact the value of the securities and the Accounts ability to dispose of a security at a favorable time; and  Liquid Assets and Securities: Risks associated with investments in real estate-related liquid assets (which could include, from time to time, REIT securities and CMBS), and non-real estate-related liquid assets, including:  Financial/credit risk  Risks that the issuer will not be able to pay principal and interest when due or that the issuers earnings will fall;  Market volatility risk  Risk that the changing conditions in financial markets may cause the Accounts investments to experience price volatility;  Interest rate volatility risk  Risk that interest rate volatility may affect the Accounts current income from an investment or the pricing of that investment. As of the date of this prospectus, interest rates in the United States are at or near historic lows, which may increase the Funds exposure to risk associated with rising interest rates; and  Deposit/money market risk  Risk that the Account could experience losses if banks fail. More detailed discussions of these risks and other risk factors associated with an investment in the Account are contained in the section below entitled Risk factors. Valuing the Accounts assets The assets of the Account are valued at the close of each valuation day and the Account calculates and publishes a unit value, which is available on TIAA-CREFs website (www.tiaa-cref.org), for each valuation day. The values of the Accounts properties are adjusted daily to account for capital expenditures and appraisals as they occur. With respect to the Accounts real property investments, following the initial purchase of a property or the making of a mortgage loan on a property by the Account (at which time the Account normally receives an independent appraisal on such property), each of the Accounts real properties are appraised, and mortgage loans are valued, at least once every calendar quarter. Each of the Accounts real estate properties is appraised each quarter by an independent external state-certified (or its foreign equivalent) appraiser (which we refer to in this prospectus as an independent appraiser) who is a member of a professional appraisal organization. In addition, TIAAs internal appraisal staff performs a review of each of these quarterly appraisals, in conjunction with the TIAA Real Estate Account ¡ Prospectus 9 Accounts independent fiduciary, and TIAAs internal appraisal staff or the independent fiduciary may request an additional appraisal or valuation outside of this quarterly cycle. Any differences in the conclusions of TIAAs internal appraisal staff and the independent appraiser will be reviewed by the independent fiduciary, which will make a final determination on the matter (which may include ordering a subsequent independent appraisal). In general, the Account obtains appraisals of its real estate properties spread out throughout the quarter, which is intended to result in appraisal adjustments and thus adjustments to the valuations of its holdings (to the extent adjustments are made) that happen regularly throughout each quarter and not on one specific day in each period. In addition, an estimated daily equivalent of net operating income is taken into consideration and is adjusted for actual transactional activity. The remaining assets in the Account are primarily marketable securities that are priced on a daily basis and are included in the Accounts daily unit value. As of December 31, 2014, the Accounts net assets totaled approximately $19.8 billion. Please see the section below entitled Valuing the Accounts assets for more information on how each class of the Accounts investments are valued. Past performance The bar chart and performance table below illustrate how investment performance during the accumulation period has varied. The chart shows the Accounts total return (which includes all expenses) during the accumulation period over each of the last ten calendar years. It also shows the Accounts returns during the accumulation period for the one-, three-, five- and ten-year periods through December 31, 2014. These returns represent the total return during each such year and reflect both the Accounts investment income and capital appreciation from the Accounts total investments during each such year. How the Account has performed in the past is not necessarily an indication of how it will perform in the future. Please see Risk factors below. Best quarter: 5.68%, for the quarter ended December 31, 2010.Worst quarter: 13.18%, for the quarter ended December 31, 2008. 10 Prospectus ¡ TIAA Real Estate Account AVERAGE ANNUAL TOTAL RETURNS (AS OF DECEMBER 31, 2014) 1 Year 3 Year 5 Year 10 Year TIAA Real Estate Account 12.22% 10.64% 11.63% 4.77% About TIAA and TIAAs role with the Account TIAA is the companion organization of the College Retirement Equities Fund (CREF), the first company in the United States to issue a variable annuity. CREF is a non-profit membership corporation established in New York State in 1952. Together, TIAA and CREF, serving approximately 4.0 million people and approximately 15,000 institutions as of December 31, 2014, form the principal retirement system for the nations education and research communities and form one of the largest pension systems in the U.S., based on assets under management. As of December 31, 2014, TIAAs total statutory admitted assets were approximately $263 billion; the combined assets under management for TIAA, CREF and other entities within the TIAA-CREF organization (including TIAA-sponsored mutual funds) totaled approximately $851 billion. CREF does not stand behind TIAAs guarantees and TIAA does not guarantee CREF products. The Account does not have officers, directors or employees. TIAA employees, under the direction and control of TIAAs Board of Trustees (the Board) and its Investment Committee, manage the investment of the Accounts assets, following investment management procedures TIAA has adopted for the Account. In addition, TIAA performs administration functions for the Account (which include receiving and allocating premiums, calculating and making annuity payments and providing recordkeeping and other services). Distribution services for the Account (which include, without limitation, distribution of the annuity contracts, advising existing annuity contract owners in connection with their accumulations and helping employers implement and manage retirement plans) are performed by Services. TIAA and Services provide investment management, administration and distribution services, as applicable, on an at-cost basis. With over 65 years in the real estate business and interests in properties located across the U.S. and internationally, TIAA is one of the nations largest and most experienced investors in mortgages and real estate equity interests. As of December 31, 2014, the TIAA General Account had a mortgage and real property portfolio (including interests in TIAA subsidiaries that hold real estate, real estate funds and joint ventures but excluding mortgage-backed securities and REIT securities) valued at approximately $22.9 billion. Liquidity Guarantee. In the event that the Accounts level of liquidity is not sufficient to guarantee that Account participants may redeem their accumulation units (at their accumulation unit value as of the date of such redemption request received in good order), the TIAA General Account will purchase accumulation units issued by the Account (sometimes called liquidity units) in accordance with its liquidity guarantee. The cost of this guarantee is embedded in the overall expense charge of the Account. This liquidity guarantee is not a guarantee of either investment performance or the value of units in the Account. TIAA Real Estate Account ¡ Prospectus 11 This liquidity guarantee was first exercised in December 2008 and between December 2008 and June 2009, approximately $1.2 billion in liquidity units in the aggregate were purchased. The liquidity guarantee has not been exercised since June 2009. The independent fiduciary has since completed the systematic redemption of all of the liquidity units held by the TIAA General Account. Approximately one-quarter of such units were redeemed evenly over the business days in each of June, September and December 2012, and March 2013, representing a total of $1.3billion redeemed during this period. Please see the sections below entitled Establishing and managing the Account  The role of TIAA  Liquidity guarantee and  Role of the independent fiduciary. The contracts TIAA offers the Account as a variable option for the annuity contracts listed on the cover page of this prospectus, although some employer plans may not offer the Account as an option for certain contracts. Each payment to the Account buys a number of accumulation units. Similarly, any transfer or withdrawal from the Account results in the redemption of a number of accumulation units. The price you pay for an accumulation unit, and the price you receive for an accumulation unit when you redeem accumulation units, is the accumulation unit value (AUV) calculated for the business day on which we receive your purchase, redemption or transfer request in good order (unless you ask for a later date for a redemption or transfer). The Right to Cancel Your Contract. Generally, you may cancel any RA, SRA, GSRA, Classic IRA, Roth IRA, ATRA or Keogh contract in accordance with the contracts Right to Examine provision (unless we have begun making annuity payments from it) and subject to the time period regulated by the state in which the contract is issued. Although the contract terms and state law provisions differ, you will generally have between 10 and 60 days to exercise this cancellation right. Transfers and Withdrawals. Subject to the terms of the contracts and your employers plan, you can move your money to and from the Account in the following ways:  from the Account to a CREF investment account, a TIAA Access variable account (if available), TIAAs Traditional Annuity or a fund (including TIAA-CREF affiliated funds) or other option available under your plan;  to the Account from a CREF investment account, a TIAA Access variable account (if available), TIAAs Traditional Annuity (transfers from TIAAs Traditional Annuity under RA, GRA or Retirement Choice contracts are subject to restrictions), a TIAA-CREF affiliated fund or other options available under your plan or from other companies/plans;  by withdrawing cash; and/or  by setting up a program of automatic withdrawals or transfers. 12 Prospectus ¡ TIAA Real Estate Account Importantly, transfers out of the Account to a TIAA or CREF account or into another investment option can be executed on any business day but are limited to once per calendar quarter, although some plans may allow systematic transfers that result in more than one transfer per calendar quarter. Other limited exceptions may apply. Also, transfers to CREF accounts or to certain other options may be restricted by your employers plan, current tax law or by the terms of your contract. In addition, individual participants are limited from making internal funding vehicle transfers into their Account accumulation if, after giving effect to such transfer, the total value of such participants Account accumulation (under all contracts issued to such participant) would exceed $150,000. Categories of transactions that TIAA deems internal funding vehicle transfers for purposes of this limitation are described in detail in the section below entitled Restrictions on premiums and transfers to the Account. As of the date of this prospectus, all jurisdictions in which the Account is offered have approved this limitation, but the effective date of the limitation as applies to an individual participant will be reflected on his or her applicable contract or endorsement form. Please see the section below entitled How to transfer and withdraw your money. By limiting these transfers to the Real Estate Account, as anticipated, the amount of funds going into and out of the Account has become more predictable, which we believe will continue to enhance our ability to invest and manage the Real Estate Accounts portfolio with a long-term perspective. Please see the section below entitled Managements discussion and analysis of the Accounts financial condition and results of operations  Liquidity and capital resources for a discussion of participant flow activity. The Annuity Period. Your income payments may be paid out of the Account through a variety of income options. Ordinarily, your annuity payments begin on the date you designate as your annuity starting date, subject to the terms of your employers plan. Your initial income payments are based on the value of your accumulation on the last valuation day before the annuity starting date and annuity payments can change after the initial payment based on the Accounts investment experience, the income option you choose and the income change method you choose. Important tax considerations may also apply. Please see the section below entitled Receiving annuity income. Death Benefits. Subject to the terms of your employers plan, TIAA may pay death benefits if you or your annuity partner dies. When you purchase your annuity contract, you name one or more beneficiaries to receive the death benefit if you die. You can change your beneficiaries any time before you die, and, unless you instruct otherwise, your annuity partner can do the same after your death. Your choice of beneficiary for death benefits may, in some cases, be subject to the consent of your spouse and federal and state law may impose additional restrictions. If you die during the accumulation period, the death benefit is the amount of your accumulation. If you and your annuity partner die during the annuity period while payments are still due under a fixed-period annuity or for the remainder of a guaranteed period, the death benefit is the present value, based TIAA Real Estate Account ¡ Prospectus 13 on interest at the effective annual rate of 4%, of the unit annuity payments due for the remainder of the period. Death benefits may be paid out during the accumulation period (currently under one of five available methods) or during the annuity period. Ordinarily, death benefits are subject to federal estate tax. Generally, if taken as a lump sum, death benefits would be taxed like complete withdrawals. If taken as annuity benefits, death benefits would be taxed like annuity payments. See the section below entitled Death benefits. Risk factors The value of your investment in the Account will fluctuate based on the value of the Accounts assets, the income the assets generate and the Accounts expenses. Participants can lose money by investing in the Account. There is risk associated with an investor attempting to time an investment in the Accounts units, or effecting a redemption of an investors units. The Accounts assets and income can be affected by many factors, and you should consider the specific risks presented below before investing in the Account. In particular, for a discussion of how forward-looking statements contained in this prospectus are subject to uncertainties that are difficult to predict, which may be beyond managements control and which could cause actual results to differ materially from historical experience or managements present expectations, please refer to the subsection entitled Forward-looking statements, which is contained in the section below entitled Managements discussion and analysis of the Accounts financial condition and results of operations. Risks associated with real estate investing General Risks of Acquiring and Owning Real Property: As referenced elsewhere in this prospectus, the substantial majority of the Accounts net assets are comprised of direct ownership interests in real estate. As such, the Account is particularly subject to the risks inherent in acquiring and owning real property, including in particular the following:  Adverse Global and Domestic Economic Conditions. The economic conditions in the markets where the Accounts properties are located may be adversely impacted by factors which include:  adverse domestic or global economic conditions, particularly in the event of a deep recession which results in significant employment losses across many sectors of the economy and reduced levels of consumer spending;  a weak market for real estate generally and/or in specific locations where the Account may own property;  business closings, industry or sector slowdowns, employment losses and related factors;  the availability of financing (both for the Account and potential purchasers of the Accounts properties); 14 Prospectus ¡ TIAA Real Estate Account  an oversupply of, or a reduced demand for, certain types of real estate properties;  natural disasters, flooding and other significant and severe weather-related events, including those caused by global climate change;  terrorist attacks and/or other man-made events; and  decline in population or shifting demographics. The incidence of some or all of these factors could reduce occupancy, rental rates and the fair value of the Accounts real properties or interests in investment vehicles (such as limited partnerships) which directly hold real properties.  Concentration Risk. The Account may experience periods in which its investments are geographically concentrated, either regionally or in certain markets with similar demographics. Further, while the Account seeks diversification across its four primary property types: office, industrial, retail and multifamily properties, the Account may experience periods where it has concentration in one property type, increasing the potential exposure if there were to be an oversupply of, or a reduced demand for, certain types of real estate properties in the markets in which the Account operates. Also, the Account may experience periods in which its tenant base is concentrated within a particular industry sector. For example, the Account owns and operates a number of industrial properties, which typically feature larger tenant concentration. The insolvency and/or closing of a single tenant in one of our industrial properties may significantly impair the income generated by an industrial property, and may also depress the value of such property. In addition, the Account owns and operates a number of properties in the Washington, DC metropolitan area and a prolonged period of significantly diminished federal expenditures could have an adverse impact on demand for office space by the U.S. government and the sectors and industries dependent upon the U.S. government in such region or other regions where the government or such related businesses are large lessees. If any or all of these events occur, the Accounts income and performance may be adversely impacted disproportionately by deteriorating economic conditions in those areas or industry sectors in which the Accounts investments are concentrated. Also, the Account could experience a more rapid negative change in the value of its real estate investments than would be the case if its real estate investments were more diversified.  Leasing Risk. A number of factors could cause the Accounts rental income, a key source of the Accounts revenue and investment return, to decline, which would adversely impact the Accounts results and investment returns. These factors include the following:  A property may be unable to attract new tenants or retain existing tenants. This situation could be exacerbated if a concentration of lease expirations occurred during any one time period or multiple tenants exercise early termination at the same time. TIAA Real Estate Account ¡ Prospectus 15  The financial condition of our tenants may be adversely impacted, particularly in a prolonged economic downturn. The Account could lose revenue if tenants do not pay rent when contractually obligated, request some form of rent relief and/or default under a lease at one of the Accounts properties. Such a default could occur if a tenant declared bankruptcy, suffered from a lack of liquidity, failed to continue to operate its business or for other reasons. In the event of any such default, we may experience a delay in, or an inability to effect, the enforcement of our rights against that tenant, particularly if that tenant filed for bankruptcy protection. Further, any disputes with tenants could involve costly and time consuming litigation.  In the event a tenant vacates its space at one of the Accounts properties, whether as a result of a default, the expiration of the lease term, rejection of the lease in bankruptcy or otherwise, given current market conditions, we may not be able to re-lease the vacant space either (i) for as much as the rent payable under the previous lease or (ii) at all. Also, we may not be able to re-lease such space without incurring substantial expenditures for tenant improvements and other lease-up related costs, while still being obligated for any mortgage payments, real estate taxes and other expenditures related to the property.  In some instances, our properties may be specifically suited to and/or outfitted for the particular needs of a certain tenant based on the type of business the tenant operates. For example, many companies desire space with an open floor plan. We may have difficulty obtaining a new tenant for any vacant space in our properties, particularly if the floor plan limits the types of businesses that can use the space without major renovation, which may require us to incur substantial expense in re-planning the space. Also, upon expiration of a lease, the space preferences of our major tenants may no longer align with the space they previously rented, which could cause those tenants to not renew their lease, or may require us to expend significant sums to reconfigure the space to their needs.  The Account owns and operates retail properties, which, in addition to the risks listed above, are subject to specific risks, including the insolvency and/or closing of an anchor tenant. Many times, anchor tenants will be big box stores and other large retailers that can be particularly adversely impacted by a global recession and reduced consumer spending generally. Factors that can impact the level of consumer spending include increases in fuel and energy costs, residential and commercial real estate and mortgage conditions, labor and healthcare costs, access to credit, consumer confidence and other macroeconomic factors. Under certain circumstances, co-tenancy clauses in tenants leases may allow certain tenants in a retail property to terminate their leases or reduce or withhold rental payments when overall occupancy at the property falls below certain minimum levels. The insolvency and/or closing of an anchor tenant may also cause such 16 Prospectus ¡ TIAA Real Estate Account tenants to terminate their leases, or to fail to renew their leases at expiration.  Competition. The Account may face competition for real estate investments from multiple sources, including individuals, corporations, insurance companies or other insurance company separate accounts, as well as real estate limited partnerships, real estate investment funds, commercial developers, pension plans, other institutional and foreign investors and other entities engaged in real estate investment activities. Some of these competitors may have similar financial and other resources as the Account, and/or they may have investment strategies and policies (including the ability to incur significantly more leverage than the Account) that allow them to compete more aggressively for real estate investment opportunities, which could result in the Account paying higher prices for investments, experiencing delays in acquiring investments or failing to consummate such purchases. Any resulting delays in the acquisition of investments, or the failure to consummate acquisitions the Account deems desirable, may increase the Accounts costs or otherwise adversely affect the Accounts investment results. In addition, the Accounts properties may be located close to properties that are owned by other real estate investors and that compete with the Account for tenants. These competing properties may be better located, more suitable for tenants than our properties, or have owners who may compete more aggressively for tenants, resulting in a competitive advantage for these other properties. We may also face similar competition from other properties that may be developed in the future. This competition may limit the Accounts ability to lease space, increase its costs of securing tenants, and limit our ability to maximize our rents and/or require the Account to make capital improvements it otherwise would not, in order to make its properties more attractive to prospective tenants.  Operating Costs. A propertys cash flow could decrease if operating costs, such as property taxes, utilities, litigation expenses associated with a property, maintenance and insurance costs that are not reimbursed by tenants, increase in relation to gross rental income, or if the property needs unanticipated repairs and renovations. In addition, the Accounts expenses of owning and operating a property are not necessarily reduced when the Accounts income from a property is reduced.  Condemnation. A governmental agency may condemn and convert for a public use ( i.e. , through eminent domain) all or a portion of a property owned by the Account. While the Account would receive compensation in connection with any such condemnation, such compensation may not be in an amount the Account believes represents equivalent value for the condemned property. Further, a partial condemnation could impair the ability of the Account to maximize the value of the property during its operation, including making it more difficult to find new tenants or retain existing tenants. Finally, TIAA Real Estate Account ¡ Prospectus 17 a property which has been subject to a partial condemnation may be more difficult to sell at a price the Account believes is appropriate.  Terrorism and Acts of War and Violence. Terrorist attacks may harm our property investments. The Account cannot assure you that there will not be further terrorist attacks against the United States or U.S. businesses or elsewhere in the world. These attacks or armed conflicts may directly or indirectly impact the value of the property we own or that secure our loans. Losses resulting from these types of events may be uninsurable or not insurable to the full extent of the loss suffered. Moreover, any of these events could cause consumer confidence and spending to decrease or result in increased volatility in the United States, worldwide financial markets, and the global economy. Such events could also result in economic uncertainty in the United States or abroad. Adverse economic conditions resulting from terrorist activities could reduce demand for space in the Accounts properties and thereby reduce the value of the Accounts properties and therefore your investment return.  Risk of Limited Warranty. Purchasing a property as is or with limited warranties, which limit the Accounts recourse if due diligence fails to identify all material risks, can negatively impact the Account by reducing the value of such properties and increasing the Accounts cost to hold or sell properties. General Risks of Selling Real Estate Investments: Among the risks of selling real estate investments are:  The sale price of an Account property might differ, perhaps significantly, from its estimated or appraised value, leading to losses or reduced profits to the Account.  The Account might not be able to sell a property at a particular time for a price which management believes represents its fair or full value. This illiquidity may result from the cyclical nature of real estate, general economic conditions impacting the location of the property, disruption in the credit markets or the availability of financing on favorable terms or at all, and the supply of and demand for available tenant space, among other reasons. This might make it difficult to raise cash quickly which could impair the Accounts liquidity position (particularly during any period of sustained significant net participant outflows) and also could lead to Account losses. Further, the liquidity guarantee does not serve as a working capital facility or credit line to enhance the Accounts liquidity levels generally, as its purpose is tied to participants having the ability to redeem their accumulation units upon demand (thus alleviating the Accounts need to dispose of properties solely to increase liquidity levels in what management deems a suboptimal sales environment).  The Account may need to provide financing to a purchaser if no cash buyers are available, or if buyers are unable to receive financing on terms enabling them to consummate the purchase. Such seller financing introduces a risk 18 Prospectus ¡ TIAA Real Estate Account that the counterparty may not perform its obligations to repay the amounts borrowed from the Account to complete the purchase.  For any particular property, the Account may be required to make expenditures for improvements to, or to correct defects in, the property before the Account is able to market and/or sell the property.  Interests in real estate limited partnerships tend to be in particular illiquid, and the Account may be unable to dispose of such investments at opportune times.  Seller Indemnities. When the Account sells property, it is often required to provide some amount of indemnity for loss to the buyer. While the Account takes steps to try to mitigate the impact of the indemnities, such indemnities could negatively impact the sale price or result in claims by the buyer for indemnity in the future, which could increase the Accounts expenses and thereby reduce the return on investment. Valuation and Appraisal Risks: Investments in the Accounts assets are stated at fair value, which is defined as the price that would be received to sell the asset in an orderly transaction between market participants at the measurement date. Determination of fair value, particularly for real estate assets, involves significant judgment. Valuation of the Accounts real estate properties (which comprise a substantial majority of the Accounts net assets) are based on real estate appraisals, which are estimates of property values based on a professionals opinion and may not be accurate predictors of the amount the Account would actually receive if it sold a property. Appraisals can be subjective in certain respects and rely on a variety of assumptions and conditions at that property or in the market in which the property is located, which may change materially after the appraisal is conducted. Among other things, market prices for comparable real estate may be volatile, in particular if there has been a lack of recent transaction activity in such market. Recent disruptions in the macroeconomy, real estate markets and the credit markets have led to a significant decline in transaction activity in most markets and sectors and the lack of observable transaction data may have made it more difficult for an appraisal to determine the fair value of the Accounts real estate. In addition, a portion of the data used by appraisers is based on historical information at the time the appraisal is conducted, and subsequent changes to such data, after an appraiser has used such data in connection with the appraisal, may not be adequately captured in the appraised value. Also, to the extent that the Account uses a relatively small number of independent appraisers to value a significant portion of its properties, valuations may be subject to any institutional biases of such appraisers and their valuation procedures. Further, as the Account generally obtains appraisals on a quarterly basis, there may be circumstances in the period between appraisals or interim valuation adjustments in which the true realizable value of a property is not reflected in the Accounts daily net asset value calculation or in the Accounts periodic consolidated financial statements. This disparity may be more apparent when the commercial and/or residential real estate markets experience an overall and TIAA Real Estate Account ¡ Prospectus 19 possibly dramatic decline (or increase) in property values in a relatively short period of time between appraisals. If the appraised values of the Accounts properties as a whole are too high, those participants who purchased accumulation units prior to (i) a downward valuation adjustment of a property or multiple properties or (ii) a property or properties being sold for a lower price than the appraised value will be credited with less of an interest than if the value had previously been adjusted downward. Also, those participants who redeem during any such period will have received more than their pro rata share of the value of the Accounts assets, to the detriment of other non-redeeming participants. In particular, appraised property values may prove to be too high (as a whole) in a rapidly declining commercial real estate market. Further, implicit in the Accounts definition of fair value is a principal assumption that there will be a reasonable time to market a given property and that the property will be exchanged between a willing buyer and willing seller in a nondistressed scenario. However, an appraised value may not reflect the actual realizable value that would be obtained in a rush sale where time was of the essence. Also, appraised values may lag actual realizable values to the extent there is significant and rapid economic deterioration in a particular geographic market or a particular sector within a geographic market. If the appraised values of the Accounts properties as a whole are too low, those participants who redeem prior to (i) an upward valuation adjustment of a property or multiple properties or (ii) a property or properties being sold for a higher price than the appraised value will have received less than their pro rata share of the value of the Accounts assets, and those participants who purchase units during any such period will be credited with more than their pro rata share of the value of the Accounts assets. Finally, the Account recognizes items of income (such as net operating income from real estate investments, distributions from real estate limited partnerships or joint ventures, or dividends from REIT stocks) and expense in many cases on an intermittent basis, where the Account cannot predict with certainty the magnitude or the timing of such items. As such, even as the Account estimates items of net operating income on a daily basis, the AUV for the Account may fluctuate, perhaps significantly, from day to day, as a result of adjusting these estimates for the actual recognized item of income or expense. Investment Risk Associated with Participant Transactions: The amount the Account has available to invest in new properties and other real estate-related assets will depend, in large part, on the level of net participant transfers into or out of the Account as well as participant premiums into the Account. As noted elsewhere in this prospectus, the Account intends to hold between 15% and 25% of its net assets in publicly traded, liquid investments (other than real estate and real estate-related investments), comprised of publicly traded, liquid investments. These liquid assets are intended to be available to purchase real estate-related investments in accordance with the Accounts investment objective and strategy and are also available to meet participant redemption requests and the Accounts expense needs (including, from time to time, obligations on debt). Significant 20 Prospectus ¡ TIAA Real Estate Account participant transaction activity into or out of the Accounts units is generally not predictable, and wide fluctuations can occur as a result of macroeconomic or geopolitical conditions, the performance of equities or fixed income securities or general investor sentiment, regardless of the historical performance of the Account or of the performance of the real estate asset class generally. In the second half of 2008 and in 2009, the Account experienced significant net participant transfers out of the Account, eventually causing the Accounts liquid assets to comprise less than 10% of the Accounts assets (on a net and total basis) throughout all of 2009 and into early 2010. Due in large part to this activity, the TIAA liquidity guarantee was initially executed in December 2008. Please see the section below entitled Establishing and managing the Account  The role of TIAA  Liquidity guarantee. Among other things, this continued shortfall in the amount of liquid assets impaired managements ability to consummate new transactions. If a significant amount of net participant transfers out of the Account were to recur, particularly in high volumes similar to those experienced in late 2008 and 2009, the Account may not have enough available liquid assets to pursue, or consummate, new investment opportunities presented to us that are otherwise attractive to the Account. This, in turn, could harm the Accounts returns. Even though net transfers out of the Account ceased in early 2010 and, as of the date of this prospectus, the Account has been in a net inflow position since such time, there is no guarantee that redemption activity will not increase again, perhaps in a significant and rapid manner. Alternatively, periods of significant net transfer activity into the Account can result in the Account holding a higher percentage of its net assets in publicly traded liquid non-real estate-related investments than the Accounts managers would target to hold under the Accounts long-term strategy. As of December 31, 2014, the Accounts non-real estate-related liquid assets comprised 19.5% of its net assets. At times, the portion of the Accounts net assets invested in these types of liquid instruments may exceed 25%, particularly if the Account receives a large inflow of money in a short period of time, coupled with a lack of attractive real estate-related investments on the market. Also, large inflows from participant transactions often occur in times of appreciating real estate values and pricing, which can render it challenging to execute on some transactions at ideal prices. In an appreciating real estate market generally, this large percentage of assets held in liquid investments and not in real estate and real estate-related investments may impair the Accounts overall returns. This scenario may be exacerbated in a low interest rate environment for U.S. Treasury securities and related highly liquid securities, such as has existed since 2009 and which may persist in the future. In addition, to manage cash flow, the Account may temporarily hold a higher percentage of its net assets in liquid real estate-related securities, such as REIT and CMBS securities, than its long-term targeted holdings in such securities, particularly during and immediately following times of significant net transfer activity into the Account. Such holdings could increase the volatility of the Accounts returns. TIAA Real Estate Account ¡ Prospectus 21 Risks of Borrowing: The Account acquires some of its properties subject to existing financing and from time to time borrows new funds at the time of purchase. Also, the Account may from time to time place new leverage on, increase the leverage already placed on, or refinance maturing debt on, existing properties the Account owns. Under the Accounts current investment guidelines, the Account intends to maintain its loan to value ratio at or below 30% (measured at the time of incurrence and after giving effect thereto). As of December 31, 2014, the Accounts loan to value ratio was approximately 16.8%. Also, the Account may borrow up to 70% of the then-current value of a particular property. Non-construction mortgage loans on a property will be non-recourse to the Account. Among the risks of borrowing money or otherwise investing in a property subject to a mortgage are:  General Economic Conditions. General economic conditions, dislocations in the capital or credit markets generally or the market conditions then in effect in the real estate finance industry, may hinder the Accounts ability to obtain financing or refinancing for its property investments on favorable terms or at all, regardless of the quality of the Accounts property for which financing or refinancing is sought. Such unfavorable terms might include high interest rates, increased fees and costs and restrictive covenants applicable to the Accounts operation of the property. Longer term disruptions in the capital and credit markets as a result of uncertainty, changing or increased regulation, reduced alternatives, rising interest rates or failures of significant financial institutions could adversely affect our access to financing necessary to make profitable real estate investments. Our failure to obtain financing or refinancing on favorable terms due to the current state of the credit markets or otherwise could have an adverse impact on the returns of the Account. Also, the Accounts ability to secure financing may be impaired if negative marketplace effects such as those which followed from the worldwide economic slowdown following the banking crisis of 2008 and the subsequent sovereign debt and banking difficulties recently experienced in parts of the Eurozone were to persist. These difficulties could include tighter lending standards instituted by banks and financial institutions, the reduced availability of credit facilities and project finance facilities from banks and the fall of consumer and/or business confidence.  Default Risk. The property or group of encumbered properties may not generate sufficient cash flow to support the debt service on the loan, the property may fail to meet certain financial or operating covenants contained in the loan documents and/or the property may have negative equity ( i.e. ,the loan balance exceeds the value of the property) or inadequate equity. In any of these circumstances, we (or a joint venture in which we invest) may default on the loan, including due to the failure to make required debt service payments when due. If a loan is in default, the Account or the venture may determine that it is not economically desirable and/or in the best interests of the Account to continue to make payments on the loan 22 Prospectus ¡ TIAA Real Estate Account (including accessing other sources of funds to support debt service on the loan), and/or the Account or venture may not be able to otherwise remedy such default on commercially reasonable terms or at all. In either case, the lender then could accelerate the outstanding amount due on the loan and/or foreclose on the underlying property, in which case the Account could lose the value of its investment in the foreclosed property. Further, any such default or acceleration could trigger a default under loan agreements in respect of other Account properties pledged as security for the defaulted loan or other loans. Finally, any such default could increase the Accounts borrowing costs, or result in less favorable terms, with respect to financing future properties.  Balloon Maturities. If the Account obtains a mortgage loan that involves a balloon payment, there is a risk that the Account may not be able to make the lump sum principal payment due under the loan at the end of the loan term, or otherwise obtain adequate refinancing on terms commercially acceptable to the Account or at all. The Account then may be forced to sell the property or other properties under unfavorable market conditions, restructure the loan on terms not advantageous to the Account, or default on its mortgage, resulting in the lender exercising its remedies, which may include repossession of the property, and the Account could lose the value of its investment in that property.  Variable Interest Rate Risk. If the Account obtains variable-rate loans, the Accounts returns may be volatile when interest rates are volatile. Further, to the extent that the Account takes out fixed-rate loans and interest rates subsequently decline, this may cause the Account to pay interest at above-market rates for a significant period of time. Any interest rate hedging activities the Account engages in to mitigate this risk may not fully protect the Account from the impact of interest rate volatility.  Variable Rate Demand Obligation (VRDO) Risk. To the extent the Account obtains financing pursuant to a variable rate demand obligation subject to periodic remarketing or similar mechanisms, the Account or the joint ventures in which it invests could face higher borrowing costs if the remarketing results in a higher prevailing interest rate. In addition, the terms of such variable rate obligations may allow the remarketing agent to cause the Account or venture to repay the loan on demand in the event insufficient market demand for such loans is present. In particular, RGM 42, LLC, a joint venture in which the Account holds a 70% interest, is the borrower under a VRDO loan program, as described in more detail in the section below entitled Managements discussion and analysis of the Accounts financial condition and results of operations.  Valuation Risk. The market valuation of mortgage loans payable could have an adverse impact on the Accounts performance. Valuations of mortgage loans payable are generally based on the amount at which the liability could be transferred in a current transaction, exclusive of transaction costs, and such valuations are subject to a number of assumptions and factors with TIAA Real Estate Account ¡ Prospectus 23 respect to the loan and the underlying property, a change in any of which could cause the value of a mortgage loan to fluctuate. A general disruption in the credit markets, such as the disruption experienced in 2008 and 2009, may aggravate some or all of these risks. Risks of Joint Ownership: Investing in joint venture partnerships or other forms of joint property ownership may involve special risks, many of which are exacerbated when the consent of parties other than the Account is required to take action.  The co-venturer may have interests or goals inconsistent with those of the Account, including during times when a co-venturer may be experiencing financial difficulty. For example:  a co-venturer may desire a higher current income return on a particular investment than does the Account (which may be motivated by a longer-term investment horizon or exit strategy), or vice versa, which could cause difficulty in managing a particular asset;  a co-venturer may desire to maximize or minimize leverage in the venture, which may be at odds with the Accounts strategy;  a co-venturer may be more or less likely than the Account to agree to modify the terms of significant agreements (including loan agreements) binding the venture, or may significantly delay in reaching a determination whether to do so, each of which may frustrate the business objectives of the Account and/or lead to a default under a loan secured by a property owned by the venture; and  for reasons related to its own business strategy, a co-venturer may have different concentration standards as to its investments (geographically, by sector, or by tenant), which might frustrate the execution of the business plan for the joint venture.  The co-venturer may be unable to fulfill its obligations (such as to fund its pro rata share of committed capital, expenditures or guarantee obligations of the venture) during the term of such agreement or may become insolvent or bankrupt, any of which could expose the Account to greater liabilities than expected and frustrate the investment objective of the venture.  If a co-venturer doesnt follow the Accounts instructions or adhere to the Accounts policies, the jointly owned properties, and consequently the Account, might be exposed to greater liabilities than expected.  The Account may have limited rights with respect to the underlying property pursuant to the terms of the joint venture, including the right to operate, manage or dispose of a property, and a co-venturer could have approval rights over the marketing or the ultimate sale of the underlying property.  The terms of the Accounts ventures often provide for complicated agreements which can impede our ability to direct the sale of the property owned by the venture at times the Account views most favorable. One such agreement is a buy-sell right, which may force us to make a decision 24 Prospectus ¡ TIAA Real Estate Account (either to buy our co-venturers interest or sell our interest to our co-venturer) at inopportune times.  A co-venturer can make it harder for the Account to transfer its equity interest in the venture to a third party, which could adversely impact the valuation of the Accounts interest in the venture.  To the extent the Account serves as the general partner or managing member in a venture, it may owe certain contractual or other duties to the co-venturer, including fiduciary duties, which may present perceived or actual conflicts of interest in the management of the underlying assets. Such an arrangement could also subject the Account to liability to third parties in the performance of its duties as a general partner or managing member. Risks of Developing or Redeveloping Real Estate or Buying Recently Constructed Properties: If the Account chooses to develop or redevelop a property or buys a recently constructed property, it may face the following risks:  There may be delays or unexpected increases in the cost of property development, redevelopment and construction due to strikes, bad weather, material shortages, increases in material and labor costs or other events.  There are risks associated with potential underperformance or nonperformance by, and/or solvency of, a contractor we select or other third party vendors involved in developing or redeveloping the property.  If the Account were viewed as developing or redeveloping underperforming properties, suffering losses on our investments, or defaulting on any loans on our properties, our reputation could be damaged. Damage to our reputation could make it more difficult to successfully develop or acquire properties in the future and to continue to grow and expand our relationships with our lenders, venture partners and tenants.  Because external factors may have changed from when the project was originally conceived ( e.g. , slower growth in the local economy, higher interest rates, overbuilding in the area or changes in the regulatory and permitting environment), the property may not attract tenants on the schedule we originally planned and/or may not operate at the income and expense levels first projected. Risks with Purchase-Leaseback Transactions: To the extent the Account invested in a purchase-leaseback transaction, the major risk is that the third party lessee will be unable to make required payments to the Account. If the leaseback interest is subordinate to other interests in the real property, such as a first mortgage or other lien, the risk to the Account increases because the lessee may have to pay the senior lienholder to prevent foreclosure before it pays the Account. If the lessee defaults or the leaseback is terminated prematurely, the Account might not recover its investment unless the property is sold or leased on favorable terms. Real Estate Regulatory Risks: Government regulation at the federal, state and local levels, including, without limitation, zoning laws, rent control or rent stabilization laws, laws regulating housing on the Accounts multifamily TIAA Real Estate Account ¡ Prospectus 25 properties, the Americans with Disabilities Act, property taxes and fiscal, accounting, environmental or other government policies, could operate or change in a way that adversely affects the Account and its properties. For example, these regulations could raise the cost of acquiring, owning, improving or maintaining properties, present barriers to otherwise desirable investment opportunities or make it harder to sell, rent, finance, or refinance properties either on economically desirable terms, or at all, due to the increased costs associated with regulatory compliance. Environmental Risks: The Account may be liable for damage to the environment or injury to individuals caused by hazardous substances used or found on its properties. Under various environmental regulations, the Account may also be liable, as a current or previous property owner or mortgagee, for the cost of removing or cleaning up hazardous substances found on a property, even if it did not know of and wasnt responsible for the hazardous substances. If any hazardous substances are present or the Account does not properly clean up any hazardous substances, or if the Account fails to comply with regulations requiring it to actively monitor the business activities on its premises, the Account may have difficulty selling or renting a property or be liable for monetary penalties. Further, environmental laws may impose restrictions on the manner in which a property may be used, the tenants which may be allowed, or the manner in which businesses may be operated, which may require the Account to expend funds in order to comply with these laws. These laws may also cause the most ideal use of the property to differ from that originally contemplated and as a result could impair the Accounts returns. The cost of any required cleanup relating to a single real estate investment (including remediating contaminated property) and the Accounts potential liability for environmental damage, including paying personal injury claims and performing under indemnification obligations to third parties, could exceed the value of the Accounts investment in a property, the propertys value, or in an extreme case, a significant portion of the Accounts assets. Finally, while the Account may from time to time acquire third-party insurance related to environmental risks, such insurance coverage may be inadequate to cover the full cost of any loss and would cause the Account to be reliant on the financial health of our third-party insurer at the time any such claim is submitted. Uninsurable Losses: Certain catastrophic losses ( e.g. , from earthquakes, wars, terrorist acts, nuclear accidents, hurricanes, wind, floods or environmental or industrial hazards or accidents) may be uninsurable or so expensive to insure against that it is economically disadvantageous to buy insurance for them. Further, the terms and conditions of the insurance coverage the Account has on its properties, in conjunction with the type of loss actually suffered at a property, may subject the property, or the Account as a whole, to a cap on insurance proceeds that is less than the loss or losses suffered. If a disaster that we have not insured against occurs, if the insurance contains a high deductible, and/or if the aggregate insurance proceeds for a particular type of casualty are capped, the Account could lose some of its original investment and any future profits from the property. Also, the Account may not have sufficient access to internal or external 26 Prospectus ¡ TIAA Real Estate Account sources of funding to repair or reconstruct a damaged property to the extent insurance proceeds do not cover the full loss. In addition, some leases may permit a tenant to terminate its obligations in certain situations, regardless of whether those events are fully covered by insurance. In that case, the Account would not receive rental income from the property while that tenants space is vacant, and any such vacancy might impact the value of that property. Finally, as with respect to all third-party insurance, we are reliant on the continued financial health of such insurers and their ability to pay on valid claims. If the financial health of an insurer were to deteriorate quickly, we may not be able to find adequate coverage from another carrier on favorable terms, which could adversely impact the Accounts returns. Risks of investing in real estate investment trust securities The Account invests in REIT securities for diversification, liquidity management and other purposes. The Accounts investment in REITs may also increase, as a percentage of net assets, during periods in which the Account is experiencing large net inflow activity, in particular due to net participant transfers into the Account. As of December 31, 2014, REIT securities comprised approximately 9.2% of the Accounts net assets. Investments in REIT securities are part of the Accounts real estate-related investment strategy and are subject to many of the same general risks associated with direct real property ownership. In particular, equity REITs may be affected by changes in the value of the underlying properties owned by the entity, while mortgage REITs may be affected by the quality of any credit extended. In addition to these risks, because REIT investments are securities and generally publicly traded, they may be exposed to market risk and potentially significant price volatility due to changing conditions in the financial markets and, in particular, changes in overall interest rates, regardless of the value of the underlying real estate such REIT may own. Also, sales of REIT securities by the Account for liquidity management purposes may occur at times when values of such securities have declined and it is otherwise an inopportune time to sell the security. Volatility in REITs can cause significant fluctuations in the Accounts AUV on a daily basis, as they are correlated to equity markets which have experienced significant day to day fluctuations over the past few years. REITs do not pay federal income taxes if they distribute most of their earnings totheir shareholders and meet other tax requirements. Many of the requirements to qualify as a REIT, however, are highly technical and complex. Failure to qualify as a REIT results in tax consequences, as well as disqualification from operating as a REIT for a period of time. Consequently, if the Account invests in securities of aREIT that later fails to qualify as a REIT, this may adversely affect the performance of our investment. Risks of mortgage-backed securities The Account from time to time has invested in mortgage-backed securities and may in the future invest in such securities. Mortgage-backed securities, such as CMBS, are subject to many of the same general risks inherent in real estate TIAA Real Estate Account ¡ Prospectus 27 investing, making mortgage loans and investing in debt securities. The underlying mortgage loans may experience defaults with greater frequency than projected when such mortgages were underwritten, which would impact the values of these securities, and could hamper our ability to sell such securities. In particular, these types of investments may be subject to prepayment risk or extension risk ( i.e. ,the risk that borrowers will repay the loans earlier or later than anticipated). If the underlying mortgage assets experience faster than anticipated prepayments of principal, the Account could fail to recoup some or all of its initial investment in these securities, since the original price paid by the Account was based in part on assumptions regarding the receipt of interest payments. If the underlying mortgage assets are repaid later than anticipated, the Account could lose the opportunity to reinvest the anticipated cash flows at a time when interest rates might be rising. The rate of prepayments depends on a variety of geographic, social and other functions, including prevailing market interest rates and general economic factors. Further, it is possible that the U.S. Government may change its support of, and policies regarding, Fannie Mae and Freddie Mac and, thus, the Account may be unable to acquire agency mortgage- backed securities in the future and even if the Account so acquired them, such changes may result in a negative effect on the pricing of such securities. Other policy changes impacting Fannie Mae and Freddie Mac and/or U.S. Government programs related to mortgages that may be implemented in the future could create market uncertainty and affect the actual or perceived credit quality of issued securities, adversely affecting mortgage-backed securities through an increased risk of loss. Importantly, the fair market value of these securities is also highly sensitive to changes in interest rates, liquidity of the secondary market and economic conditions impacting financial institutions and the credit markets generally. Note that the potential for appreciation, which could otherwise be expected to result from a decline in interest rates, may be limited by any increased prepayments. Further, volatility and disruption in the mortgage market and credit markets generally (such as was the case in 2008 and 2009) may cause there to be a very limited or even no secondary market for these securities and they therefore may be harder to sell than other securities. Risks of U.S. government agency securities and corporate obligations The Account invests in securities issued by U.S. government agencies and U.S. government-sponsored entities. Some of these issuers may not have their securities backed by the full faith and credit of the U.S. government, which could adversely affect the pricing and value of such securities. Also, the Account may invest in corporate obligations (such as commercial paper) and while the Account seeks out such holdings in short-term, higher-quality liquid instruments, the ability of the Account to sell these securities may be uncertain, particularly when there are general dislocations in the finance or credit markets. Any such volatility could have a negative impact on the value of these securities. Further, transaction activity may fluctuate significantly from time to time, which could impair the 28 Prospectus ¡ TIAA Real Estate Account Accounts ability to dispose of a security at a favorable time, regardless of the credit quality of the underlying issuer. Also, inherent with investing in any corporate obligation is the risk that the credit quality of the issuer will deteriorate, which could cause the obligations to be downgraded and hamper the value or the liquidity of these securities. Finally, any further downgrades or threatened downgrades of the credit rating for U.S. government obligations generally could impact the pricing and liquidity of agency securities or corporate obligations in a manner which could impact the value of the Accounts units. Risks of liquid investments The Accounts investments in liquid investments (whether real estate-related, such as REITs, CMBS or some mortgage loans receivable, or non-real estate-related, such as cash equivalents and government securities, and whether debt or equity), are subject to the following general risks:  Financial/Credit Risk  The risk, for debt securities, that the issuer will not be able to pay principal and interest when due (and/or declare bankruptcy or be subject to receivership) and, for equity securities such as common or preferred stock, that the issuers current earnings will fall or that its overall financial soundness will decline, reducing the securitys value.  Market Volatility Risk  The risk that the Accounts investments will experience price volatility due to changing conditions in the financial markets even regardless of the credit quality or financial condition of the underlying issuer. This risk is particularly acute to the extent the Account holds equity securities, which have experienced significant short-term price volatility in recent years. Also, to the extent the Account holds debt securities, changes in overall interest rates can cause price fluctuations.  Interest Rate Volatility  The risk that interest rate volatility may affect the Accounts current income from an investment. As interest rates rise, the value of certain debt securities (such as those bearing lower fixed rates) held by the Account is likely to decrease. As of the date of this prospectus, interest rates in the United States are at or near historic lows, which may increase the Accounts exposure to risks associated with rising interest rates.  Deposit/Money Market Risk  The risk that, to the extent the Accounts cash held in bank deposit accounts exceeds federally insured limits as to that bank, the Account could experience losses if banks fail. In addition, there is some risk that investments held in money market accounts or funds can suffer losses. Further, to the extent that a significant portion of the Accounts net assets at any particular time are comprised of cash, cash equivalents and non-real estate-related liquid securities, the Accounts returns may suffer as compared to the return that could have been generated by more profitable real estate-related investments. Such a potential negative impact on returns may be exacerbated in times of low prevailing interest rates payable on many classes of liquid securities, such as is the case as of the date hereof and which may persist in the future. TIAA Real Estate Account ¡ Prospectus 29 Risks of foreign investments In addition to other investment risks noted above, foreign investments present the following special risks:  The value of foreign investments or rental income can increase or decrease due to changes in currency exchange rates, currency exchange control or market control regulations, possible expropriation or confiscatory taxation, political, social, diplomatic and economic developments and foreign regulations. The Account translates into U.S. dollars purchases and sales of securities, income receipts and expense payments made in foreign currencies at the exchange rates prevailing on the respective dates of the transactions. The effect of any changes in currency exchange rates on investments and mortgage loans payable is included in the Accounts net realized and unrealized gains and losses. As such, fluctuations in currency exchange rates may impair the Accounts returns.  The Account may, but is not required to, hedge its exposure to changes in currency rates, which could involve extra costs. Further, any hedging activities might not be successful. Such hedges may also be subject to valuation changes. In addition, a lender to a foreign property owned by the Account could require the Account to compensate it for its loss associated with such lenders hedging activities.  Non-U.S. jurisdictions may impose withholding taxes on the Account as a result of its investment activity in that jurisdiction. TIAA may be eligible for a foreign tax credit in respect of such tax paid by the Account and such credit (if available to TIAA) would be reimbursed to the Account. However, there may be circumstances where TIAA is unable to receive some or all of the benefit of a foreign tax credit and the Account would thus not receive reimbursement, which could harm the value of the Accounts units.  Foreign real estate markets may have different liquidity and volatility attributes than U.S. markets.  The regulatory environment in non-U.S. jurisdictions may disfavor owners and operators of real estate investment properties, resulting in less predictable and/or economically harmful outcomes if the Account were to face a significant dispute with a tenant or with a regulator itself.  The Account may be subject to increased risk of regulatory scrutiny pursuant to U.S. federal statutes, such as the Foreign Corrupt Practices Act, which, among other things, requires robust compliance and oversight programs to help prevent violations. The costs associated with maintaining such programs, in addition to costs associated with a potential regulatory inquiry, could impair the Accounts returns and divert managements attention from other Account activities.  It may be more difficult to obtain and collect a judgment on foreign investment than on domestic investments, and the costs associated with contesting claims relating to foreign investments may exceed those costs associated with a similar claim on domestic investments. 30 Prospectus ¡ TIAA Real Estate Account  We may invest from time to time in securities issued by (1) entities domiciled in foreign countries, (2) domestic affiliates of such entities and/ or (3) foreign domiciled affiliates of domestic entities. Such investments could be subject to the risks associated with investments subject to foreign regulation, including political unrest or the seizure, expropriation, repatriation or nationalization of the issuers assets. These events could depress the value of such securities and/or make such securities harder to sell on favorable terms, if at all. Risks of investing in mortgage loans and related investments The Accounts investment strategy includes, to a limited extent, investments in mortgage loans ( i.e. , the Account serving as lender).  General Risks of Mortgage Loans. The Account will be subject to the risks inherent in making mortgage loans, including:  The borrower may default on the loan, requiring that the Account foreclose on the underlying property to protect the value of its mortgage loan. Since its mortgage loans are usually non-recourse, the Account must rely solely on the value of a property for its security.  In addition, there is a risk of delay in exercising any contractual remedies due to actions of the borrower, including, without limitation, bankruptcy or insolvency of the borrower.  The larger the mortgage loan compared to the value of the property securing it, the greater the loans risk. Upon default, the Account may not be able to sell the property for its estimated or appraised value. Also, certain liens on the property, such as mechanics or tax liens, may have priority over the Accounts security interest.  A deterioration in the financial condition of tenants, which could be caused by general or local economic conditions or other factors beyond the control of the Account, or the bankruptcy or insolvency of a major tenant, may adversely affect the income of a property, which could increase the likelihood that the borrower will default under its obligations.  The borrower may be unable to make a lump sum principal payment due under a mortgage loan at the end of the loan term, unless it can refinance the mortgage loan with another lender.  If interest rates are volatile during the loan period, the Accounts variable-rate mortgage loans could have volatile yields. Further, to the extent the Account makes mortgage loans with fixed interest rates, it may receive lower yields than that which is then available in the market if interest rates rise generally.  Interest Rate Risk. The risk that the value or yield of fixed-income securities may decline if interest rates change. In general, when prevailing interest rates decline, the market value of fixed-income securities (particularly those paying a fixed rate of interest) tends to increase. Conversely, when prevailing TIAA Real Estate Account ¡ Prospectus 31 interest rates increase, the market value of fixed-income securities (particularly those paying a fixed rate of interest) tends to decline. Depending on the timing of the purchase of a fixed-income security and the price paid for it, changes in prevailing interest rates may increase or decrease the securitys yield.  Extension Risk. The risk that during periods of rising interest rates, borrowers pay off their mortgage loans later than expected, preventing the Account from reinvesting principal proceeds at higher interest rates, resulting in less income than potentially available. These risks are normally present in mortgage-backed securities and other asset-backed securities. For example, homeowners have the option to prepay their mortgages. Therefore, the duration of a security backed by home mortgages can lengthen depending on homeowner prepayment activity. A decline in the prepayment rate and the resulting increase in duration of fixed-income securities held by the Account can result in losses to the Account.  Prepayment Risks. The Accounts mortgage loan investments will usually be subject to the risk that the borrower repays a loan early. Also, the Account may be unable to reinvest the proceeds at as high an interest rate as the original mortgage loan rate, resulting in a decline in income.  Interest Limitations. The interest rate we charge on mortgage loans may inadvertently violate state usury laws that limit rates, if, for example, state law changes during the loan term. If this happens, the Account could incur penalties or may be unable to enforce payment of the loan.  Risks of Investing in Mezzanine Loans. The Account may invest from time to time in mezzanine loans to entities which own real estate assets. Generally these loans will be secured by a pledge of the equity securities of the entity, but not by a first lien security interest in the property itself. As such, the Accounts recovery in the event of an adverse circumstance at the property (such as a default under a mortgage loan on the property) will be subordinated to the recovery available to the first lien mortgage lender(s) to the property. The Accounts remedy may solely consist of foreclosing on the equity interest in the entity owning the property, and that equity interest will be junior in right of recovery to a loan secured by the property owned by the entity. Also, as a subordinated lender, the Account may have limited rights to exercise control over the process by which the mortgage loan is restructured or the property is liquidated following a default. Any of these circumstances may result in the Account being unable to recover some or all of its original investment.  Risks of Participations. To the extent the Account invested in a participating mortgage, the following additional risks would apply:  The participation feature, in tying the Accounts returns to the performance of the underlying asset, might generate insufficient returns to make up for the higher interest rate the loan would have obtained without the participation feature. 32 Prospectus ¡ TIAA Real Estate Account  In very limited circumstances, a court may characterize the Accounts participation interest as a partnership or joint venture with the borrower and the Account could lose the priority of its security interest or become liable for the borrowers debts. Conflicts of interest within TIAA General. TIAA and its affiliates (including TIAA-CREF Alternatives Advisors, LLC and Teachers Advisors, Inc., its wholly owned subsidiaries and registered investment advisers, and TIAA Henderson Real Estate Limited, its majority-owned subsidiary) have interests in other real estate programs and accounts and also engage in other business activities and as such, they will have conflicts of interest in allocating their time between the Accounts business and these other activities. Also, the Account may be buying properties at the same time as TIAA affiliates that may have similar investment objectives to those of the Account. There is also a risk that TIAA will choose a property that provides lower returns to the Account than a property purchased by TIAA and its affiliates. Further, the Account will likely acquire properties in geographic areas where TIAA and its affiliates own or manage properties. In addition, the Account may desire to sell a property at the same time another TIAA affiliate is selling a property in an overlapping market. Conflicts could also arise because some properties owned or managed by TIAA and its affiliates may compete with the Accounts properties for tenants. Among other things, if one of the TIAA entities attracts a tenant that the Account is competing for, the Account could suffer a loss of revenue due to delays in locating another suitable tenant. TIAA has adopted allocation policies and procedures applicable to the purchasing conflicts scenario, but the resolution of such conflicts may be economically disadvantageous to the Account. As a result of TIAAs and its affiliates obligations to TIAA itself and to other current and potential investment vehicles sponsored by TIAA affiliates with similar objectives to those of the Account, there is no assurance that the Account will be able to take advantage of every attractive investment opportunity that otherwise is in accordance with the Accounts investment objectives. Liquidity Guarantee: In addition, as discussed elsewhere in this prospectus, the TIAA General Account provides a liquidity guarantee to the Account. While an independent fiduciary is responsible for establishing a trigger point (a percentage of TIAAs ownership of liquidity units beyond which TIAAs ownership may be reduced at the fiduciarys direction), there is no express cap on the amount TIAA may be obligated to fund under this guarantee. Further, the Accounts independent fiduciary oversees any redemption of TIAA liquidity units. TIAAs ownership of liquidity units (including the potential for changes in its levels of ownership in the future) from time to time could result in the perception that TIAA is taking into account its own economic interests while serving as investment manager for the Account. In particular, the value of TIAAs liquidity units fluctuates in the same manner as the value of accumulation units held by all participants. Any perception of a conflict of interest could cause participants to transfer accumulations out of the Account to another investment option, which TIAA Real Estate Account ¡ Prospectus 33 could have an adverse impact on the Accounts ability to act most optimally upon its investment strategy. For a discussion of the relevant allocation policies and procedures TIAA has established as well as a summary of other conflicts of interest which may arise as a result of TIAAs management of the Account, see the section below entitled Establishing and managing the Account  The role of TIAA  Conflicts of interest. No opportunity for prior review of transactions Investors do not have the opportunity to evaluate the economic or financial merit of the purchase, sale or financing of a property or other investment before the Account completes the transaction, so investors will need to rely solely on TIAAs judgment and ability to select investments consistent with the Accounts investment objective and policies. Further, the Account may change its investment objective and pursue specific investments in accordance with any such amended investment objective without the consent of the Accounts investors. Risks of registration under the Investment Company Act of1940 The Account has not registered, and management intends to continue to operate the Account so that it will not have to register, as an investment company under the Investment Company Act of 1940, as amended (the Investment Company Act). Generally, a company is an investment company and required to register under the Investment Company Act if, among other things, it holds itself out as being engaged primarily, or proposes to engage primarily, in the business of investing, reinvesting or trading in securities, or it is engaged or proposes to engage in the business of investing, reinvesting, owning, holding or trading in securities and owns or proposes to acquire investment securities having a value exceeding 40% of the value of such companys total assets (exclusive of government securities and cash items) on an unconsolidated basis. If the Account were obligated to register as an investment company, the Account would have to comply with a variety of substantive requirements under the Investment Company Act that impose, among other things, limitations on capital structure, restrictions on certain investments, compliance with reporting, record keeping, voting and proxy disclosure requirements and other rules and regulations that could significantly increase its operating expenses and reduce its operating flexibility. To maintain compliance with the exemptions from the Investment Company Act, the Account may be unable to sell assets it would otherwise want to sell and may be unable to purchase securities it would otherwise want to purchase, which might materially adversely impact the Accounts performance. Cybersecurity risks The Accounts variable product business is highly dependent upon the effective operation of the computer systems and those of its business partners, 34 Prospectus ¡ TIAA Real Estate Account including TIAA and Services. Consequently, the Accounts business is potentially susceptible to operational and information security risks resulting from a cyber-attack. These risks include, among other things, the theft, misuse, corruption and destruction of data maintained online or digitally, denial of service attacks on websites and other operational disruption and unauthorized release of confidential customer information. Cyber-attacks affecting the Account, TIAA, Services, financial intermediaries and other third party service providers ( e.g. , the independent fiduciary or the Accounts custodian) may adversely affect the Account and the value of your accumulation units. For instance, cyber-attacks may: interfere with the processing of contract transactions, including the processing of orders from TIAAs website; affect the Accounts ability to calculate AUVs; cause the release and possible destruction of confidential customer or business information; impede order processing; subject the Account, TIAA and/or its service providers and financial intermediaries to regulatory fines and financial losses; and/or cause reputational damage. Cybersecurity risks may also affect the issuers of securities in which the Account invests, which may in turn cause your accumulation units to lose value. There can be no assurance that the Account or its service providers (including TIAA and Services) will avoid losses affecting your accumulation units that result from cyber-attacks or information security breaches in the future. The Accounts investment objective and strategy Investment Objective: The Account seeks favorable long-term returns primarily through rental income and appreciation of real estate and real estate-related investments owned by the Account. The Account will also invest in non-real estate-related publicly traded securities and short-term higher quality liquid investments that are easily converted to cash to enable the Account to meet participant redemption requests, purchase or improve properties or cover other expense needs. Investment Strategy: Real Estate-Related Investments. The Account intends to have between 75% and 85% of its net assets invested directly in real estate or real estate-related investments with the goal of producing favorable long-term returns primarily through rental income and appreciation. These investments may consist of:  Direct ownership interests in real estate,  Direct ownership of real estate through interests in joint ventures,  Indirect interests in real estate through real estate-related securities, suchas:  equity investments in real estate investment trusts (REITs), which investments may consist of common or preferred stock interests,  real estate limited partnerships, TIAA Real Estate Account ¡ Prospectus 35  investments in equity or debt securities of companies whose operations involve real estate ( i.e., that primarily own or manage real estate) which may not be REITs, and  conventional commercial mortgage loans, participating mortgage loans, secured mezzanine loans and collateralized mortgage obligations, including CMBS and other similar investments. The Accounts principal strategy is to purchase direct ownership interests in income-producing real estate, primarily office, industrial, retail and multi-family residential properties. The Account is targeted to hold between 65% and 80% of the Accounts net assets in such direct ownership interests at any time. Historically, approximately 70% of the Accounts net assets have been comprised of such direct ownership interests in real estate. In addition, while the Account is authorized to hold up to 25% of its net assets in liquid real estate-related securities, such as REITs and CMBS, management intends that the Account will not hold more than 10% of its net assets in such securities on a long-term basis. Traditionally, less than 10% of the Accounts net assets have been comprised of interests in these securities although the Account has recently held approximately 10% of its net assets in equity REIT securities. In addition, under the Accounts current investment guidelines, the Account is authorized to hold up to 10% of its net assets in CMBS. As of December 31, 2014, REIT securities comprised approximately 9.2% of the Accounts net assets, and the Account held no CMBS as of such date. Non-Real Estate-Related Investments. The Account will invest the remaining portion of its assets (targeted to be between 15% and 25% of its net assets) in publicly traded, liquid investments; namely:  Short term government related instruments, including U.S. Treasury bills,  Long-term government related instruments, such as securities issued by U.S. government agencies or U.S. government sponsored entities,  Short-term non-government related instruments, such as money market instruments and commercial paper,  Long-term non-government related instruments, such as corporate debt securities, and  stock of companies that do not primarily own or manage real estate. However, from time to time (including between late 2008 and mid-2010), the Accounts non-real estate-related liquid investments may comprise less than 15% (and possibly less than 10%) of its assets (on a net basis and/or a gross basis), especially during and immediately following periods of significant net participant outflows, in particular due to significant participant transfer activity. In addition, the Account, from time to time and on a temporary basis, may hold in excess of 25% of its net assets in non-real estate-related liquid investments, particularly during times of significant inflows into the Account and/or a lack of attractive real estate-related investments available in the market. Liquid Securities Generally. Primarily due to managements need to manage fluctuations in cash flows, in particular during and immediately following periods 36 Prospectus ¡ TIAA Real Estate Account of significant participant net transfer activity into or out of the Account, the Account may, on a temporary basis (i) exceed the upper end of its targeted holdings (currently 35% of the Accounts net assets) in liquid securities of all types, including both publicly traded non-real estate-related liquid investments and liquid real estate-related securities, such as REITs and CMBS, or (ii) be below the low end of its targeted holdings in such liquid securities (currently 15% of the Accounts net assets). The portion of the Accounts net assets invested in liquid investments of all types may exceed the upper end of its target, for example, if (i) the Account receives a large inflow of money in a short period of time, in particular due to significant participant transfer activity into the Account, (ii) the Account receives significant proceeds from sales or financings of direct real estate assets, (iii)there is a lack of attractive direct real estate investments available on the market, and/or (iv) the Account anticipates more near-term cash needs, including to apply to acquire direct real estate investments, pay expenses or repay indebtedness. At December 31, 2014, the Accounts net assets totaled $19.8 billion. As of that date, the Accounts investments in real estate properties, real estate joint ventures, limited partnerships and real estate-related marketable securities, net of the fair value of mortgage loans payable on real estate, represented 80.5% of the Accounts net assets. As discussed in more detail under the section below entitled Establishing and managing the Account  The role of TIAA  Liquidity guarantee, and pursuant to its existing liquidity guarantee obligation, TIAA has agreed to purchase accumulation units issued by the Account in the event the Account has insufficient cash and liquid investments to ensure the ability, on its own, to fund participant transfer, redemption or withdrawal requests. This liquidity guarantee was first exercised in December 2008 and as of the date of this prospectus, was last exercised in June 2009. As of the date of this prospectus, the independent fiduciary has completed the systematic redemption of all of the liquidity units held by the TIAA General Account. Foreign Investments. The Account from time to time will also make foreign real estate investments. Under the Accounts investment guidelines, investments in direct foreign real estate, together with foreign real estate-related securities and foreign non-real estate-related liquid investments, may not comprise more than 25% of the Accounts net assets. Please see the section below entitled About the Accounts investments  In general  Foreign real estate and other foreign investments. Borrowing. The Account is authorized to borrow money in accordance with its investment guidelines. Under the Accounts current investment guidelines, management intends to maintain the Accounts loan to value ratio at or below 30%. The Accounts loan to value ratio at any time is based on the outstanding principal amount of the Accounts debt to the Accounts total gross asset value. Please see the section below entitled General investment and operating policies  Other real estate-related policies  Borrowing. TIAA Real Estate Account ¡ Prospectus 37 At December 31, 2014, the Account held a total of 108 real estate investments (including its interests in 15 real estate-related joint ventures), representing 72.9% of the Accounts total investments, measured on a gross asset value basis (Total Investments). As of that date, the Account also held investments in REIT equity securities (representing 8.2% of Total Investments), real estate limited partnerships (representing 1.6% of Total Investments), government agency notes (representing 10.7% of Total Investments) and U.S. Treasury Bills (representing 6.6% of Total Investments). See the Accounts audited financial statements for more information as to the Accounts investments as of December 31, 2014. About the Accounts investments  In general Direct investments in real estate Direct Purchase: The Account will generally buy direct ownership interests in existing or newly constructed income-producing properties, primarily office, industrial, retail, and multi-family residential properties, and, to a lesser extent, the Account will selectively buy student housing properties. The Account will invest mainly in established properties with existing rent and expense schedules or in newly constructed properties with predictable cash flows or, in very limited cases, where a seller agrees to provide certain minimum income levels. In addition, the Account will selectively invest in real estate development projects or engage in redevelopment projects, including pure ground up developments. The Account does not directly invest in single-family residential real estate, nor does it currently invest in residential mortgage-backed securities (RMBS), although it may invest in such securities in the future. Purchase-Leaseback Transactions: Although it has not yet done so, the Account can enter into purchase-leaseback transactions (leasebacks) in which it would buy land and income-producing improvements on the land (such as buildings), and simultaneously lease the land and improvements to a third party (the lessee). Leasebacks are generally for very long terms. Usually, the lessee is responsible for operating the property and paying all operating costs, including taxes and mortgage debt. The Account can also give the lessee an option to buy the land and improvements. In some leasebacks, the Account may purchase only the land under an income-producing building and lease the land to the building owner. In those cases, the Account could seek to share (or participate) in any increase in property value from building improvements or in the lessees revenues from the building above a base amount. The Account can invest in leasebacks that are subordinated to other interests in the land, buildings, and improvements ( e.g. ,first mortgages); in that case, the leaseback interest would be subject to greater risks. 38 Prospectus ¡ TIAA Real Estate Account Investments in mortgages General: The Account can originate or acquire interests in mortgage loans, generally on the same types of properties it might otherwise buy  i.e. , the Account will be a creditor. These mortgage loans may pay fixed or variable interest rates or have participating features (as described below). Normally the Accounts mortgage loans will be secured by properties that have income-producing potential. They usually will not be insured or guaranteed by the U.S. government, its agencies or anyone else. They usually will be non-recourse, which means they wont be the borrowers personal obligations. Most will be first mortgage loans on existing income-producing property, with first-priority liens on the property. These loans may be amortized ( i.e., principal is paid over the course of the loan), or may provide for interest-only payments, with a balloon payment at maturity. In addition, the Account may originate a mortgage loan on a property it has recently sold (this is sometimes called seller financing). Participating Mortgage Loans: The Account may make mortgage loans which permit the Account to share (have a participation) in the income from or appreciation of the underlying property. These participations let the Account receive additional interest, usually calculated as a percentage of the income the borrower receives from operating, selling or refinancing the property. The Account may also have an option to buy an interest in the property securing the participating loan. Managing Mortgage Loan Investments: TIAA can manage the Accounts mortgage loans in a variety of ways, including:  renegotiating and restructuring the terms of a mortgage loan;  extending the maturity of any mortgage loan made by the Account;  consenting to a sale of the property subject to a mortgage loan;  financing the purchase of a property by making a new mortgage loan in connection with the sale; and/or  selling the mortgage loans, or portions of them, before maturity. Other real estate-related investments Joint Investment Vehicles Involved in Real Estate Activities: The Account can hold interests in joint ventures, limited partnerships, funds, and other commingled investment vehicles involved in real estate-related activities, including owning, financing, managing, or developing real estate. Many times, the Account will have limited voting and management rights in these commingled vehicles, including over the selection and disposition of the underlying real estate-related assets owned by the vehicle. Also, the Accounts ability to sell freely its interests in commingled vehicles may be restricted by the terms of the governing agreements. From time to time, the Account may also serve as the general partner, managing member, manager or administrator for a joint venture, for which it may earn fees and assume certain responsibilities typically associated with serving as a manager. The Account will not hold real property jointly with TIAA or its affiliates. TIAA Real Estate Account ¡ Prospectus 39 Real Estate Investment Trusts: The Account may invest in REITs, which are entities (usually publicly owned and traded) that lease, manage, acquire, hold mortgages on, and develop real estate. Normally the Account will attempt to replicate the holdings of widely recognized REIT indexes, but at times may gain exposure to REITs by purchasing the common or preferred stock of an individual REIT, by purchasing index funds or exchange traded funds, or by purchasing debt securities issued by a REIT. REITs seek to maximize share value and increase cash flows by acquiring and developing new real estate projects, upgrading existing properties or renegotiating existing arrangements to increase rental rates and occupancy levels. REITs must distribute at least 90% of their taxable income to shareholders in order to benefit from a special tax structure, which means they may pay high dividends. The value of a particular REIT can be affected by such factors as general economic and market conditions (in particular as to publicly traded REITs), the performance of the real estate sector in which the REIT primarily invests, cash flow, the skill of its management team, and defaults by its lessees or borrowers. Mortgage-Backed Securities: The Account can invest in mortgage-backed securities and other mortgage-related or asset-backed instruments, including CMBS, RMBS, mortgage-backed securities issued or guaranteed by agencies or instrumentalities of the U.S. government, non-agency mortgage instruments, and collateralized mortgage obligations that are fully collateralized by a portfolio of mortgages or mortgage-related securities. Mortgage-backed securities are instruments that directly or indirectly represent a participation in, or are secured by and payable from, one or more mortgage loans secured by real estate. In most cases, mortgage-backed securities distribute principal and interest payments on the mortgages to investors. Interest rates on these instruments can be fixed or variable. Some classes of mortgage-backed securities may be entitled to receive mortgage prepayments before other classes do. Therefore, the prepayment risk for a particular instrument may be different than for other mortgage-related securities. Many classes of mortgage-backed securities experienced volatility in pricing and liquidity following the 2008 financial crisis with some volatility persisting to the present day. Mezzanine Loan Investments: Consistent with its investment objectives, the Account may consider investments in mezzanine debt. Management believes that mezzanine lending may provide opportunities to generate returns that are commensurate with targeted returns for property acquisitions. Unlike a commercial mortgage loan, a mezzanine loan is not secured by a mortgage on a property. Rather, it is a debt investment whereby the lender typically has a security interest in an owners stock in an entity that owns a property. A mezzanine loan is subordinate to a first mortgage but senior to the owners ownership interest. If a borrower fails to make an interest payment, a mezzanine lender can foreclose on the stock of the entity that owns the property. Management intends to minimize risk by providing financing for low and moderate levels of leverage, including from 50% to 65% of total property value. 40 Prospectus ¡ TIAA Real Estate Account Stock of Companies Involved in Real Estate Activities: From time to time, the Account can invest in common or preferred stock of companies whose business involves real estate. These stocks may be listed on U.S. or foreign stock exchanges or traded over-the-counter in the U.S. or abroad. Non-real estate-related investments The Account can also invest in:  U.S. treasury or U.S. government agency securities;  Money market instruments and other cash equivalents. These will usually be high-quality, short-term debt instruments, including U.S. government or government agency securities, commercial paper, certificates of deposit, bankers acceptances, repurchase agreements, interest-bearing time deposits, and corporate debt securities;  Corporate debt or asset-backed securities of U.S. or foreign entities, or debt securities of foreign governments or multinational organizations, but only if they are investment-grade and rated in the top four categories by a nationally recognized rating organization (or, if not rated, deemed by TIAA to be of equal quality); and  To a limited extent common or preferred stock, or other ownership interests, of U.S. or foreign companies that are not involved in real estate, to a limited extent. Foreign real estate and other foreign investments The Account from time to time will invest in foreign real estate or real estate-related investments. It might also invest in securities or other instruments of foreign government or private issuers. Under the Accounts investment guidelines, investments in direct foreign real estate, together with foreign real estate-related securities and foreign non-real estate-related liquid investments, may not comprise more than 25% of the Accounts net assets. However, through the date of this prospectus, such foreign real estate-related investments have never represented more than 7.5% of the Accounts net assets and management does not intend such foreign investments to exceed 10% of the Accounts net assets. As of the date of this prospectus, the Account did not hold any foreign real estate investments. Depending on investment opportunities, the Accounts foreign investments could at times be concentrated in one or two foreign countries. We will consider the special risks involved in foreign investing before investing in foreign real estate and wont invest unless our standards are met. TIAA Real Estate Account ¡ Prospectus 41 General investment and operating policies Standards for real estate investments Buying Real Estate or Making Mortgage Loans: Before the Account purchases real estate or makes a mortgage loan, TIAA will consider such factors as:  the location, condition, and use of the underlying property;  its operating history and its future income-producing capacity; and  the quality, operating experience, and creditworthiness of the tenants or the borrower. TIAA will also analyze the fair market value of the underlying real estate, taking into account the propertys operating cash flow (based on the historical and projected levels of rental and occupancy rates and expenses), as well as the general economic conditions in the area where the property is located. Diversification: We havent placed percentage limitations on the type and location of properties that the Account can buy. However, the Account seeks to diversify its investments by type of property, geographic location and tenant mix. How much the Account diversifies will depend upon whether suitable investments are available, the Accounts ability to divest of properties that are in over-concentrated locations or sectors, and how much the Account has available toinvest. Special Criteria for Making Mortgage Loans: Ordinarily, the Account will only make a mortgage loan if the loan, when added to any existing debt, will not exceed 85% of the appraised value of the mortgaged property when the loan is made, unless the Account is compensated for taking additional risk. Selling Real Estate Investments: The Account doesnt intend to buy and sell its real estate investments simply to make short-term profits, although proceeds from sales of real estate investments do play a role in the Accounts cash management generally. Rather, the Accounts general strategy in selling real estate investments is to dispose of those assets which management believes:  have maximized in value;  have underperformed or face deteriorating property-specific or market conditions;  represent properties needing significant capital infusions in the future;  are appropriate to dispose of in order to remain consistent with its intent to diversify the Account by property type and geographic location (including reallocating the Accounts exposure to or away from certain property types in certain geographic locations); and/or  otherwise do not satisfy the investment objectives or strategy of the Account. Management from time to time will evaluate the need to manage liquidity in the Account as part of its analysis as to whether to undertake a particular asset sale. The Account will reinvest any sale proceeds that management doesnt believe it will need to pay operating expenses, fund other obligations (such as 42 Prospectus ¡ TIAA Real Estate Account debt obligations and funding commitments under limited partnership agreements) or to meet participant redemption requests ( e.g. , cash withdrawals or transfers). Other real estate-related policies Appraisals and Valuations of Real Estate Assets: The Account will rely on TIAAs own analysis, normally along with an independent external appraisal, in connection with the purchase of a property by the Account. The Account will normally receive an independent external appraisal performed by a third-party appraisal firm at or before the time it buys a real estate asset, and the Account also generally obtains an independent appraisal when it makes mortgage loans. Subsequently, each of the Accounts real properties are appraised, and mortgage loans are valued, at least once every calendar quarter. Each of the Accounts real estate properties are appraised each quarter by an independent third-party appraiser who is a member of a professional appraisal organization. In addition, TIAAs internal appraisal staff performs a review of each independent appraisal of each real estate property as the final step in the Accounts process of determining the value, in conjunction with the Accounts independent fiduciary, and TIAAs internal appraisal staff or the independent fiduciary may request an additional appraisal or valuation outside of this quarterly cycle. Any differences in the conclusions of TIAAs internal appraisal staff and the independent appraiser will be reviewed by the independent fiduciary, which will make a final determination on the matter (which may include ordering a subsequent independent appraisal). Please see the section below entitled Valuing the Accounts assets for more information on how each class of the Accounts investments (including assets other than real estate properties) are valued. Borrowing: The Account may borrow money and assume or obtain a mortgage on a property  i.e., make leveraged real estate investments. Under the Accounts current investment guidelines, management intends to maintain the Accounts loan to value ratio at or below 30% (measured at the time of incurrence and after giving effect thereto). Forms of borrowing may include:  incurring new debt on the Accounts properties,  refinancing outstanding debt,  assuming debt on the Accounts properties, or  long term extensions of the maturity date of outstanding debt. The Accounts loan to value ratio at any time is based on the ratio of the outstanding principal amount of the Accounts debt to the Accounts total gross asset value. The Accounts total gross asset value, for these purposes, is equal to the total fair value of the Accounts assets (including the fair value of the Accounts interest in joint ventures), with no reduction associated with any indebtedness on such assets. In calculating outstanding indebtedness, we will include only the Accounts actual percentage interest in any borrowings on a joint venture investment and not that of any joint venture partner. Also, at the time the Account (or a joint TIAA Real Estate Account ¡ Prospectus 43 venture in which the Account is a partner) enters into a revolving line of credit, management deems the maximum amount which may be drawn under that line of credit as fully incurred, regardless of whether the maximum amount available has been drawn from time to time. As of December 31, 2014, the aggregate principal amount of the Accounts outstanding debt (including the Accounts share of debt on its joint venture investments) was approximately $4.0 billion and the Accounts loan to value ratio was approximately 16.8%. In times of high net inflow activity, in particular during times of high net participant transfer inflows, management may determine to apply a portion of such cash flows to make prepayments of indebtedness prior to scheduled maturity, which would have the effect of reducing the Accounts loan to value ratio. Such prepayments may require the Account to pay fees or yield maintenance amounts to lenders. The Account may only borrow up to 70% of the then current value of a property, although construction loans may be for 100% of costs incurred in developing a property. Except for construction loans, any mortgage loans on a property will be non-recourse to the Account, meaning that if there is a default on a loan in respect of a specific property, the lender will have recourse to ( i.e., be able to foreclose on) only the property encumbered (or the joint venture owning the property), or to other specific Account properties that may have been pledged as security for the defaulted loan, but not to any other assets of the Account. When possible, the Account will seek to have loans mature at different times to limit the risks of borrowing. The Account will not obtain mortgage financing on properties it owns from TIAA or any of its affiliates. Under certain circumstances, TIAA or an affiliate may provide a loan to a third party purchaser of a property sold by the Account, but no such financing will be made with respect to a property the Account still owns. However, the Account may place an intra-company mortgage on an Account property held by a subsidiary for tax planning or other purposes. This type of mortgage will not be subject to the general limitations on borrowing described above. When the Account assumes or obtains a mortgage on a property, it will bear the expense of mortgage payments. It will also be exposed to certain additional risks, which are described in the section above entitled Risk factors  Risks of borrowing. In addition, while it has not done so through the date of this prospectus, the Account may obtain a line of credit to meet short-term cash needs, which line of credit may be unsecured and/or contain terms that may require the Account to secure a loan with one or more of its properties. Management expects the proceeds from any such short-term borrowing would be used to meet the cash flow needs of the Accounts properties and real estate-related investments, but depending on the circumstances, proceeds could be used for Account-level funding needs (including the need to honor unexpected participant withdrawal activity). 44 Prospectus ¡ TIAA Real Estate Account Discretion to Evict or Foreclose: TIAA may, in its discretion, evict defaulting tenants or foreclose on defaulting borrowers to maintain the value of an investment, when it decides that it is in the Accounts best interests. Property Management and Leasing Services: The Account usually will hire a national or regional independent third-party property management company to perform the day-to-day management services for each of the Accounts properties, including supervising any on-site personnel, negotiating maintenance and service contracts, providing advice on major repairs and capital improvements and assisting the Account in ensuring compliance with environmental regulations. The property manager will also recommend changes in rent schedules and create marketing and advertising programs to attain and maintain high levels of occupancy by responsible tenants. The Account may also hire independent third-party leasing companies to perform or coordinate leasing and marketing services to fill any vacancies. The fees paid to the property management company, along with any leasing commissions and expenses, will reduce the Accounts cash flow from a property. Insurance: We intend to arrange for, or require proof of, comprehensive insurance, including liability, fire, and extended coverage, for the Accounts real properties and properties securing mortgage loans or subject to purchase-leaseback transactions. The Account currently participates in property, casualty and other related insurance programs as part of TIAAs property insurance programs, and the Account only bears the cost of insuring only the properties it owns. The terms and conditions of the insurance coverage the Account has on its properties, in conjunction with the type of loss actually suffered at a property, may subject the property, or the Account as a whole, to a cap on insurance proceeds that is less than the loss or losses suffered. In addition, the Accounts insurance policies on its properties currently include catastrophic coverage for wind, earthquakes and terrorist acts, but we cant assure you that it will be adequate to cover all losses. We also cant assure you that we will be able to obtain coverage for wind, earthquakes and terrorist acts at an acceptable cost, if at all, at the time a policy expires. While the Account will seek to have coverage placed with highly rated, financially healthy insurance carriers, the Account is reliant on the continued financial health of the third-party insurers it engages. Other policies Investment Company Act of 1940: The Account has not registered, and we intend to operate the Account so that it will not have to register, as an investment company under the Investment Company Act. This will require monitoring the Accounts portfolio so that it wont have more than 40 percent of the value of its total assets, excluding U.S. government securities and cash items, in investment securities. As a result, the Account may be unable to make some potentially profitable investments, it may be unable to sell assets it would otherwise want to sell or it may be forced to sell investments in investment securities before it would otherwise want to do so. TIAA Real Estate Account ¡ Prospectus 45 Changing Operating Policies or Winding Down: Under the terms of the contracts and in accordance with applicable insurance law, TIAA can decide to change, in its sole discretion, the operating policies of the Account or to wind it down. If the Account is wound down, you may need to transfer your accumulations or annuity income to TIAAs Traditional Annuity or any CREF account available under your employers plan. All investors in the Account will be notified in advance if we decide to change a significant policy or wind down the Account. Establishing and managing the Account  Therole of TIAA Establishing the Account The Board established the Real Estate Account as a separate account of TIAA under New York law on February 22, 1995. The Account is regulated by the New York State Department of Financial Services (NYDFS) and the insurance departments of the other jurisdictions in which the annuity contracts are offered. Although TIAA owns the assets of the Real Estate Account, and the Accounts obligations under the contracts are obligations of TIAA, the Accounts income, investment gains, and investment losses are credited to or charged against the assets of the Account without regard to TIAAs other income, gains, or losses. Under New York insurance law, we cant charge the Account with liabilities incurred by any other TIAA business activities or any other TIAA separate account. Managing the Account TIAA employees, under the direction and control of the Board and its Investment Committee, manage the investment of the Accounts assets, following investment management procedures TIAA has adopted for the Account. The Account does not have officers, directors or employees. TIAAs investment management responsibilities include:  identifying and recommending purchases, sales and financings of appropriate real estate-related and other investments;  providing (including by arranging for others to provide) all portfolio accounting, custodial, and related services for the Account; and  arranging for others to provide certain advisory or other management services to the Accounts joint ventures or other investments. In addition, TIAA performs administration functions for the Account. These functions include receiving and allocating premiums, calculating and making annuity payments and providing recordkeeping and other services. Distribution services for the Account (which include, without limitation, distribution of the annuity contracts, advising existing annuity contract owners in connection with their accumulations and helping employers implement and manage retirement plans) are performed by Services. TIAA and Services provide investment management, administration and distribution services, as applicable, on an at-cost basis. For more information about the charge for investment management, 46 Prospectus ¡ TIAA Real Estate Account administration and distribution services, please see the section below entitled Expense deductions. You dont have the right to vote for TIAA Trustees. Please see the section below entitled General matters  Voting rights. For information about the Trustees, certain executive officers of TIAA and the Accounts portfolio management team, see Appendix A of this prospectus. TIAAs ERISA Fiduciary Status. To the extent that assets of a plan subject to the Employee Retirement Income Security Act of 1974, as amended (ERISA), are allocated to the Account, TIAA will be acting as an investment manager and a fiduciary under ERISA with respect to those assets. Liquidity guarantee The TIAA General Account provides the Account with a liquidity guarantee enabling the Account to have funds available to meet participant redemption, transfer or cash withdrawal requests. This guarantee is required by the NYDFS. If the Account cant fund participant requests from the Accounts own cash flow and liquid investments, the TIAA General Account will fund such requests by purchasing accumulation units (accumulation units that are purchased by TIAA are generally referred to as liquidity units) issued by the Account. TIAA guarantees that you can redeem your accumulation units at their accumulation unit value next determined after your transfer or cash withdrawal request is received in good order. Good order means actual receipt of the transaction request along with all information and supporting legal documentation necessary to effect the transaction. Whether the liquidity guarantee is exercised is based on the cash level of the Account from time to time, as well as recent participant withdrawal activity and the Accounts expected working capital, debt service and cash needs, all subject to the oversight of the independent fiduciary. While the proceeds from liquidity unit purchases are not placed in a segregated account solely to fund participant requests, the guarantee is in place to meet participant needs. Liquidity units owned by TIAA are valued in the same manner as accumulation units owned by the Accounts participants. Importantly, however, this liquidity guarantee is not a guarantee of the investment performance of the Account or a guarantee of the value of your units. Transfers from the Account to a CREF or TIAA account, or another investment option, are limited to once every calendar quarter (except for specifically prescribed systematic transfers established in accordance with the terms of the participants contract and employers plan), and cash withdrawals may be further restricted by the terms of your plan. TIAAs obligation to provide Account participants liquidity through purchases of liquidity units is not subject to an express regulatory or contractual limitation, although as described under the section below entitled Establishing and managing the Account  the role of TIAA  Role of the independent fiduciary, the independent fiduciary may (but is not obligated to) require the reduction of TIAAs interest through sales of assets from the Account if TIAAs interest exceeds a predetermined trigger point. Even if this trigger point were reached and TIAA Real Estate Account ¡ Prospectus 47 regardless of whether the independent fiduciary has required the Account to dispose of any assets, TIAAs obligation to provide liquidity under the guarantee will continue. The Account pays TIAA for the risk associated with providing the liquidity guarantee through a daily deduction from the Accounts net assets. Please see the section below entitled Expense deductions. Primarily as a result of significant net participant transfers throughout 2008 (in particular, in the second half of 2008), pursuant to this liquidity guarantee obligation, the TIAA General Account first purchased liquidity units on December 24, 2008. Between December 2008 and June 2009, the TIAA General Account paid an aggregate of approximately $1.2billion to purchase liquidity units in a number of separate transactions, with the last such transaction occurring in June 2009. Management cannot predict whether future liquidity unit purchases will be required under the liquidity guarantee although as of the date of this prospectus, management believes such purchases are unlikely in the near term. Redemption of Liquidity Units. The independent fiduciary is vested with oversight and approval over any redemption of TIAAs liquidity units, acting in the best interests of Real Estate Account participants. As of December 31, 2014, TIAA did not own any liquidity units, as the independent fiduciary completed the systematic redemption of all of the liquidity units previously held by the TIAA General Account in March 2013. As a general matter, the independent fiduciary may authorize or direct the redemption of all or a portion of liquidity units at any time and TIAA will request the approval of the independent fiduciary before any liquidity units are redeemed. Upon termination and liquidation of the Account (wind-up), any liquidity units held by TIAA will be the last units redeemed, unless the independent fiduciary directs otherwise. Finally, TIAA may redeem its liquidity units more frequently than once per calendar quarter, subject at all times to the oversight and approval of the Accounts independent fiduciary (discussed in more detail in the subsection entitled  Role of the independent fiduciary immediately below). Role of the independent fiduciary Because TIAAs ability to purchase and sell liquidity units raises certain technical issues under ERISA, TIAA applied for and received a prohibited transaction exemption from the U.S. Department of Labor in 1996 PTE-96-76. In connection with the exemption, TIAA has appointed an independent fiduciary for the Real Estate Account, with overall responsibility for reviewing Account transactions to determine whether they are in accordance with the Accounts investment guidelines. RERC, LLC, a real estate consulting firm whose principal offices are located in Des Moines, IA (RERC), was initially appointed as independent fiduciary effective March 1, 2006 and currently serves as the Accounts independent fiduciary whose term expires on February 28, 2018. In February 2014, RERC was acquired by Situs Group LLC (Situs), a real estate advisory firm. In December 2014, Situs was acquired by Situs Group Holding Corporation, an affiliate of Stone Point Capital LLC. 48 Prospectus ¡ TIAA Real Estate Account Under the terms of PTE 96-76, RERCs responsibilities include:  reviewing and approving the Accounts investment guidelines and monitoring whether the Accounts investments comply with those guidelines;  reviewing and approving the valuation of the Account and of the properties held in the Account as well as the valuation procedures and rules for the Account;  approving adjustments to any property valuations that change the value of the property or the Account as a whole above or below certain prescribed levels, or that are made within three months of the annual independent appraisal;  reviewing and approving how the Account values accumulation and annuity units;  approving the appointment of all independent appraisers;  reviewing the purchase and sale of units by TIAA and Account participants to ensure that the Account uses the correct unit values; and  requiring appraisals besides those normally conducted, if the independent fiduciary believes that any of the properties have changed materially, or that an additional appraisal is necessary or appropriate to ensure the Account has correctly valued a property. In addition, RERC has certain responsibilities with respect to the Account that it had historically undertaken or is currently undertaking with respect to TIAAs purchase and ownership of liquidity units, including among other things reviewing the purchases and redemption of liquidity units by TIAA to ensure the Account uses the correct unit values. In connection therewith, as set forth in PTE 96-76, the independent fiduciarys responsibilities include:  establishing the percentage of total liquidity units that TIAAs ownership should not exceed (the trigger point) and creating a method for changing the trigger point;  approving any adjustment of TIAAs ownership interest in the Account and, in its discretion, requiring an adjustment if TIAAs ownership of liquidity units reaches the trigger point; and  once the trigger point has been reached, participating in any program to reduce TIAAs ownership in the Account by utilizing cash flow or liquid investments in the Account, or by utilizing the proceeds from asset sales. If the independent fiduciary were to determine that TIAAs ownership should be reduced following the trigger point, its role in participating in any asset sales program would include: (i) participating in the selection of properties for sale, (ii) providing sales guidelines, and (iii) approving those sales if, in the independent fiduciarys opinion, such sales are desirable to reduce TIAAs ownership of liquidity units. In establishing the appropriate trigger point, including whether or not to require certain actions once the trigger point has been reached, the independent fiduciary will assess, among other things and to the extent consistent with PTE 96-76 and TIAA Real Estate Account ¡ Prospectus 49 the independent fiduciarys duties under ERISA, the risk that a conflict of interest could arise due to the level of TIAAs ownership interest in the Account. A special subcommittee consisting of five (5) independent outside members of the Investment Committee of the Board renewed the appointment of RERC as the independent fiduciary for an additional three-year term, which appointment was effective as of March 1, 2015, and continues through February 28, 2018. This subcommittee may renew the independent fiduciary appointment, remove the independent fiduciary, or appoint its successor. The independent fiduciary can be removed for cause by the vote of three (3) out of the five (5) subcommittee members and will not be reappointed if two (2) of the subcommittee members disapprove of the reappointment. The independent fiduciary can resign after providing at least 180 days written notice. The Account pays the independent fiduciary directly. The investment management charge includes the costs associated with retaining the independent fiduciary. Under PTE 96-76, the independent fiduciary must receive less than 5% of its annual gross revenues (including payment for its services to the Account) from TIAA and its affiliates. When you decide as a participant or plan fiduciary to invest in the Account, after TIAA has provided you with full and fair disclosure, including the disclosure in this prospectus, you are also acknowledging that you approve and accept RERC or any successor to serve as the Accounts independent fiduciary. Conflicts of interest General. Employees of TIAA that provide advice with respect to the Real Estate Account may also provide investment advice with respect to investments owned by TIAA, and investments managed by TIAA-CREF Alternatives Advisors, LLC (TCAA) and Teachers Advisors, Inc., both indirect, wholly owned subsidiaries of TIAA and registered investment advisers. In addition, TIAA and its affiliates offer (and may in the future offer) other accounts and investment products that are not managed under an at cost expense structure. Therefore, TIAA and its employees may at times face various conflicts of interest. For example, the TIAA General Account and a privately offered core property investment fund managed by TCAA (the core property investment fund) may sometimes compete with the Real Estate Account in the purchase of investments; however, both accounts will be subject to the allocation procedure described below. (Each of the TIAA General Account, the Real Estate Account and the core property investment fund together with any other real estate accounts or funds that are established or may be established by TIAA or its affiliates in the future, are herein referred to as an account.) Many of the personnel of TIAA involved in performing services to the Real Estate Account will have competing demands on their time. The personnel will devote such time to the affairs of the Account as TIAAs management determines, in its sole discretion exercising good faith, is necessary to properly service the Account. TIAA believes that it has sufficient personnel to discharge its responsibility to the Real Estate Account, the General Account, the core property investment fund and other accounts to avoid conflicts of interest. TIAA or its 50 Prospectus ¡ TIAA Real Estate Account affiliates may form and/or manage other real estate investment vehicles in the future and we will take steps to assure that those vehicles are integrated into appropriate conflict of interest policies. TIAA does not accept acquisition or placement fees for the services it provides to the Account. Allocation Procedure. TIAA and its affiliates allocate new investments (including real property investments and commercial mortgages, but generally not real estate limited partnership investments) among the accounts in accordance with a written allocation procedure as adopted by TIAA and modified from time to time. Generally, the portfolio managers for each of the accounts will evaluate acquisition opportunities which conform to the investment strategy of the applicable account. If more than one account expresses an interest in a particular investment in a particular sector, a strict rotation system will be used whereby the interested account highest on the list will be allowed to pursue the transaction, and then such account will drop to the bottom of the rotation for new investments in that sector. This rotation system is employed on a sector-by-sector basis for each of the office, retail, industrial, multi-family, student housing and other sectors; meaning that an account (including the Real Estate Account) could, at any one time, be at the top or the bottom of the rotation for new investment opportunities in all of the five sectors in which the Real Estate Account could invest. If only one account is interested, that account will be allocated the opportunity with no change in its position in the rotation. In addition, where an account is a co-investor in a non-discretionary mandate ( e.g. ,where a TIAA affiliate does not have discretion to deploy investors capital for acquisitions within such mandate), such mandate will be included as part of that accounts rotation and will not have a separate place in the foregoing rotation. Also, there may be circumstances where multiple properties are presented to TIAA for sale as a single acquisition opportunity, and the proposed price is inclusive of all the properties. If more than one account has interest in all or a portion of such bundled acquisition opportunity, TIAAs acquisition staff will investigate with the seller whether the properties can be unbundled and offered to the accounts on an individual basis and the sector-based rotation system described above will apply to the allocation of such unbundled properties. An asset allocation oversight committee made up of senior officers of TIAA (representing its asset management, risk management, product management, internal audit, compliance, legal and accounting groups) will review and discuss, on a quarterly basis, the allocations made during the previous quarter based on this allocation procedure to, among other things, ensure the procedure is being followed and to review and approve any changes to the procedure. In addition, the procedure will be reviewed by this internal committee on at least an annual basis. Leasing Conflicts. Conflicts could also arise because some properties in the TIAA General Account, the core property investment fund and other accounts may compete for tenants with the Real Estate Accounts properties. Management believes the potential for leasing conflicts are minimized by the unique characteristics of each property, including location, submarket, physical characteristics, amenities and lease rollover schedules. Management believes TIAA Real Estate Account ¡ Prospectus 51 the differing business strategies of the accounts also reduce potential conflicts. If a conflict arises, as appropriate, the competing accounts will arrange that different property managers and leasing brokers are engaged, each charged with using their best efforts to support the property management and leasing activity for each particular property and an ethical screen will be placed between the internal asset managers for the respective properties. Any conflicts that arise will be reported to the next occurring global real estate portfolio oversight committee (which is comprised of portfolio managers for the accounts). Sales Conflicts. Conflicts could also potentially arise when two TIAA accounts attempt to sell properties located in the same market or submarket, especially if there are a limited number of potential purchasers and/or if such purchaser has an ongoing business relationship with TIAA or one of its specific accounts. Liquidity Guarantee. TIAAs ownership of liquidity units (including potential changes in future ownership levels) could result in the perception that TIAA is taking into account its own economic interests while serving as investment manager for the Account. In particular, there is the concern that TIAA could make investment decisions (and other management decisions) with respect to the Account which serve the interest of the TIAA General Account, at the expense of those participants that have chosen the Account as an investment option. This could manifest itself, among other ways, by the Account disposing its properties solely to raise liquidity in avoidance of having a need for the liquidity guarantee, or by foregoing otherwise attractive investment opportunities so as not to impair liquid asset levels. Management believes that any conflict (or potential conflict) is mitigated by, among other things, the detailed valuation procedure for the Accounts properties, which includes independent appraisals and the oversight of the independent fiduciary. Also, the independent fiduciary oversees the execution of the liquidity guarantee to ensure the proper unit values are applied, and the independent fiduciary will oversee any liquidity unit redemptions. Further, the independent fiduciary is vested with the right to establish a trigger point, which is a level of ownership at which the fiduciary is empowered, but not required, to reduce TIAAs ownership interest (with the goal to mitigate any potential conflict of interest) through the means described in the immediately preceding section. For example, the independent fiduciary could perceive a conflict of interest if it believed that management directed the sale of properties solely to increase liquidity (not in accordance with the Accounts investment guidelines or at fire sale prices) with the sole goal of avoiding the need for further TIAA liquidity unit purchases under the liquidity guarantee. In such case, the independent fiduciary would be authorized to adjust the trigger point, at which time the fiduciary would have control over the sales of properties (including the timing and pricing) to ensure such sales are in the best interests of the Account. While it retains the oversight over the Accounts investment guidelines, valuation and appraisal matters and the liquidity guarantee as described above in  Role of the independent fiduciary, the independent fiduciarys authority to override investment management decisions made by TIAAs managers acting on 52 Prospectus ¡ TIAA Real Estate Account behalf of the Account is limited to those circumstances after which the trigger point has been reached or during a wind-down of the Account. Indemnification The Account has agreed to indemnify TIAA and its affiliates, including its officers and trustees, against certain liabilities to the extent permitted by law, including liabilities under the Securities Act of 1933. The Account may make such indemnification out of its assets. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to TIAA and its affiliates, the Account has been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act of 1933 and is therefore unenforceable. Summary of the Accounts properties The properties  In general At December 31, 2014, the Account owned a total of 108 real estate investments (93 of which were wholly owned and 15 of which were held in real estate-related joint ventures), representing 72.9% of the Accounts total investment portfolio (on a gross asset value basis). At December 31, 2014, the real estate portfolio included:  29 office investments (including four held in joint ventures);  28 industrial investments (including one held in a joint venture);  20 retail investments (including eight held in joint ventures);  29 apartment investments (including one held in a joint venture);  a 75% joint venture interest in a portfolio of storage facilities located throughout the United States; and  a fee interest encumbered by a ground lease. Of the 108 real estate investments, 32 were subject to mortgages (including eleven joint venture property investments). In the tables and the footnotes contained in Appendix B to this prospectus, you will find more detailed information about each of the Accounts portfolio property investments as of December 31, 2014. The Accounts investments include both properties that are wholly owned by the Account and properties owned by the Accounts joint venture investments. Certain property investments detailed in Appendix B are comprised of a portfolio of properties. Commercial (non-residential) properties At December 31, 2014, the Account held 79 commercial (non-residential) investments in its portfolio, including a portfolio of storage facilities located throughout the United States. Fourteen of these investments were held through joint ventures, and 21 were subject to mortgages (including ten joint venture investments). Although the terms vary under each lease, certain expenses, such TIAA Real Estate Account ¡ Prospectus 53 as real estate taxes and other operating expenses, are paid or reimbursed in whole or in part by the tenants. Management believes that the Accounts portfolio is diversified by both property type and geographic location. At December 31, 2014, the portfolio consisted of:  Office. 29 investments containing approximately 15.8 million square feet located in 10 states and the District of Columbia. As of December 31, 2014, the Accounts office properties had an aggregate fair value of approximately $7.2 billion.  Industrial. 28 investments containing approximately 28.4 million square feet located in 10 states. As of December 31, 2014, the Accounts industrial properties had an aggregate fair value of approximately $2.2 billion.  Retail. 20 investments containing approximately 17.0 million square feet located in 15 states and the District of Columbia. As of December 31, 2014, the Accounts retail properties had an aggregate fair value of approximately $2.5 billion. One of the retail property investments is an 85% interest in a portfolio containing 26 individual retail shopping centers primarily located throughout the Eastern and Southern regions.  Other  Land (425 Park Avenue). The Account has a fee interest real estate investment encumbered by a ground lease. As of December 31, 2014, this investment had a fair value of $420.0 million.  Other  Storage. The Account has a 75% interest in a portfolio of storage facilities located throughout the United States containing approximately 1.7million square feet. As of December 31, 2014, the Accounts interest in this portfolio had a fair value of approximately $114.8 million. As of December 31, 2014, the Accounts commercial real estate investment holdings were 90.3% leased. The Accounts:  office properties investments were 89.6% leased;  industrial properties investments were 87.6% leased;  retail properties investments were 95.6% leased; and  the storage portfolio was 91.2% leased. Major Tenants: The following tables list the Accounts ten most significant tenants based on the total space they occupied as of December 31, 2014 in each of the Accounts commercial property types. 54 Prospectus ¡ TIAA Real Estate Account Major Office Tenants OccupiedSquare Feet Percentage of TotalRentable Area ofAccounts OfficeProperties Percentage of TotalRentable Area ofNon-ResidentialProperties BHP Petroleum (Americas), Inc. 782,956 5.0% 1.3% Salesforce.com Inc 502,348 3.2% 0.8% Microsoft Corporation 479,193 3.0% 0.8% The Bank of New York Mellon Corporation 470,628 3.0% 0.8% Crowell & Moring LLP 414,464 2.6% 0.7% Atmos Energy Corporation 312,238 2.0% 0.5% Yahoo! Inc. 307,134 1.9% 0.5% GE Healthcare 294,306 1.9% 0.5% Bridgewater Associates LP 227,883 1.4% 0.4% Pearson Education, Inc. 225,299 1.4% 0.4% Major Industrial Tenants OccupiedSquare Feet Percentage of TotalRentable Area ofAccounts IndustrialProperties Percentage of TotalRentable Area ofNon-ResidentialProperties Wal-Mart Stores, Inc. 1,099,112 3.9% 1.8% Regal West Corporation 968,535 3.4% 1.6% Restoration Hardware, Inc. 886,052 3.1% 1.4% Kumho Tire U.S.A. Inc. 830,485 2.9% 1.4% Del Monte Fresh Product, N.A., Inc. 689,660 2.4% 1.1% R.R Donnelley & Sons Company 659,157 2.3% 1.1% Rheem Sales Company, Inc. 656,600 2.3% 1.1% Global Equipment Company, Inc. 647,228 2.3% 1.1% Mohawk Carpet Distribution LP 616,992 2.2% 1.0% Campbell Soup Supply Company LLC 573,000 2.0% 0.9% Major Retail Tenants OccupiedSquare Feet Percentage of TotalRentable Area ofAccounts RetailProperties Percentage of TotalRentable Area ofNon-ResidentialProperties Dicks Sporting Goods, Inc. 415,902 2.5% 0.7% Ross Stores, Inc. 399,205 2.4% 0.7% Kohls Corporation 349,777 2.1% 0.6% PetSmart, Inc. 332,745 2.0% 0.5% J.C. Penney Corporation, Inc 327,027 1.9% 0.5% Sears, Roebuck & Co. 304,465 1.8% 0.5% Bed Bath & Beyond, Inc. 279,347 1.6% 0.5% Publix Super Markets, Inc. 277,615 1.6% 0.5% Michaels Stores, Inc. 267,821 1.6% 0.4% Best Buy Co., Inc. 267,791 1.6% 0.4% (1) Tenant occupied space within joint venture investments. (2) Tenant occupied space within wholly owned property investments. (3) Tenant occupied space within wholly owned property investments and joint venture investments. (4) Tenant occupied space within an investment that has been sold subsequent to date of this report. The following tables list the rentable area for long term leases subject to expiring leases during the next ten years and an aggregate figure for expirations in 2025 and after, in the Accounts commercial (non-residential) properties that are both wholly owned by the Account and held within the Accounts joint venture TIAA Real Estate Account ¡ Prospectus 55 investments. While many of the leases contain renewal options with varying terms, these charts assume that none of the tenants exercise their renewal options, including those with terms that expired on December 31, 2014 or are month to month leases. OFFICE PROPERTIES Year ofLease Expiration Number ofTenants WithExpiring Leases Rental IncomeAssociated WithSuch Leases(in millions) Expiring Rent asa Percentage ofRental Revenue Rentable AreaSubject toExpiring Leases(sq. ft.) Percentage ofTotal Rentable Areaof the AccountsOffice PropertiesRepresented byExpiring Leases 2015 173 $ 38.4 3.0% 2,014,764 12.8% 2016 149 30.1 2.4% 1,538,019 9.7% 2017 136 22.9 1.8% 1,088,130 6.9% 2018 118 31.3 2.5% 1,681,040 10.7% 2019 86 27.1 2.1% 1,339,283 8.5% 2020 58 29.3 2.3% 827,736 5.2% 2021 37 16.6 1.3% 1,668,615 10.6% 2022 34 11.7 0.9% 687,394 4.4% 2023 22 5.6 0.4% 553,084 3.5% 2024 27 18.6 1.5% 668,014 4.2% Thereafter 37 83.0 6.5% 1,529,130 9.7% Total 877 $314.6 24.7% 13,595,209 86.2% INDUSTRIAL PROPERTIES Year ofLease Expiration Number ofTenants WithExpiring Leases Rental IncomeAssociated WithSuch Leases(in millions) Expiring Rent asa Percentage ofRental Revenue Rentable AreaSubject toExpiring Leases(sq. ft.) Percentage ofTotal Rentable Areaof the AccountsIndustrial PropertiesRepresented byExpiring Leases 2015 95 $20.4 1.6% 6,600,234 23.2% 2016 89 9.2 0.7% 4,281,704 15.1% 2017 83 7.1 0.6% 3,123,582 11.0% 2018 49 9.8 0.8% 4,536,417 16.0% 2019 41 5.5 0.4% 1,308,481 4.6% 2020 16 4.6 0.4% 2,104,495 7.4% 2021 3 2.4 0.2% 414,876 1.5% 2022 7 3.2 0.3% 1,497,191 5.3% 2023 5 1.8 0.1% 399,825 1.4% 2024 2 0.7 0.1% 275,208 1.0% Thereafter 5 0.7 0.1% 114,272 0.4% Total 395 $65.4 5.3% 24,656,285 86.9% 56 Prospectus ¡ TIAA Real Estate Account RETAIL PROPERTIES Year ofLease Expiration Number ofTenants WithExpiring Leases Rental IncomeAssociated WithSuch Leases(in millions) Expiring Rent asa Percentage ofRental Revenue Rentable AreaSubject toExpiring Leases(sq. ft.) Percentage ofTotal Rentable Areaof the AccountsRetail PropertiesRepresented byExpiring Leases 2015 276 $13.4 1.1% 1,528,016 9.0% 2016 281 17.0 1.3% 2,321,316 13.7% 2017 247 13.1 1.0% 1,691,435 10.0% 2018 202 15.3 1.2% 1,545,069 9.1% 2019 192 14.7 1.2% 1,665,001 9.8% 2020 134 7.6 0.6% 569,496 3.4% 2021 111 8.3 0.7% 591,484 3.5% 2022 76 6.3 0.5% 947,155 5.6% 2023 99 9.8 0.8% 664,769 3.9% 2024 81 7.8 0.6% 560,806 3.3% Thereafter 48 18.2 1.4% 1,111,752 6.6% Total 1,747 $131.5 10.4% 13,196,299 77.9% (1) Rental income includes income from wholly owned properties, which is shown as Rental income on the Consolidated Statements of Operations, as well as income from properties held in joint venture investments, which is included in Income from real estate joint ventures and limited partnerships on the Consolidated Statements of Operations. Certain leases provide for additional rental amounts based upon the recovery of actual operating expenses in excess of specified base amounts, sales volume or contractual increases as defined in the lease agreement. These contractual contingent rentals are not included in the table above. The table below details the leasing activity during the year ended December31, 2014. Leasing Activity(sq. ft.) Vacant space beginning of year 5,884,458 Vacant space acquired during the year 901,396 Vacant space disposed of during the year (222,462) Vacant space placed into service during the year (6,554,021) Expiring leases during the year 5,917,179 Vacant space end of year 5,926,550 Average remaining lease term* 44 Months * Includes office, industrial and retail properties. The Account currently anticipates leases representing approximately 16.1% of net rentable area to expire throughout 2015. Rents associated with such lease expirations are generally at or below prevailing market rents in the Accounts primary metropolitan markets. Residential properties The Accounts residential property investment portfolio consisted of 29 properties as of December 31, 2014, comprised of first class or luxury multi-family, garden, mid-rise, and high-rise apartment buildings. The portfolio contains approximately 9,700 units located in ten states and one located in the District of TIAA Real Estate Account ¡ Prospectus 57 Columbia. The portfolio was 90.1% leased as of December 31, 2014. Eleven of the residential properties in the portfolio are subject to mortgages. The complexes generally contain one to three bedroom apartment units with a range of amenities, such as patios or balconies, washers and dryers, and central air conditioning. Many of these apartment communities have on-site fitness facilities, including some with swimming pools. Rents on each of the properties tend to be comparable with competitive communities and are not subject to rent regulation. The Account is responsible for the expenses of operating its residential properties. As of December 31, 2014, the Accounts residential properties had an aggregate fair value of approximately $3.7 billion. Set forth in Appendix B to this prospectus is a table containing detailed information regarding the residential properties in the Accounts portfolio as of December 31, 2014. Recent transactions The following describes property and financing transactions by the Account since February 12, 2015, the date of the Accounts most recent prospectus supplement (comprising a part of Registration Statement No. 333-194591). Except as noted, the expenses for operating the properties purchased are either borne or reimbursed, in whole or in part, by the property tenants, although the terms vary under each lease. The Account is responsible for operating expenses not reimbursed under the terms of a lease. All rental rates are quoted on an annual basis unless otherwise noted. Sales 50 Fremont StreetSan Francisco, CA On February 12, 2015, the Account sold an office property located in San Francisco, California for a net sales price of $621.4 million. Concurrent with the sale of the property, a $200.0 million mortgage loan was extinguished. Lion Gables Apartment Fund On February 18, 2015, the Accounts 18.46% interest in the Lion Gables Apartment Fund was dissolved. The Account received $341.6 million as a result of the dissolution. Concurrent with the liquidation of the Accounts interest, the Account purchased a $100.0 million 5 year convertible note in a newly formed fund, CPMG REIT, L.P. The note is convertible into units of CPMG REIT, L.P. Valuing the Accounts assets We value the Accounts assets as of the close of each valuation day by taking the sum of:  the value of the Accounts cash, cash equivalents, and short-term and other debt instruments; 58 Prospectus ¡ TIAA Real Estate Account  the value of the Accounts other securities and other non-real estate assets;  the value of the individual real properties (based on the most recent valuation of that property) and other real estate-related investments owned by the Account;  an estimate of the net operating income accrued by the Account from its properties, other real estate-related investments and non-real estate-related investments (including short-term marketable securities) since the end of the prior valuation day; and  actual net operating income earned from the Accounts properties, other real estate-related investments and non-real estate-related investments (but only to the extent any such item of income differs from the estimated income accrued for on such investments), and then reducing the sum by the Accounts liabilities, including the daily investment management, administration and distribution fees and certain other fees and expenses attributable to operating the Account. Daily estimates of net operating income are adjusted to reflect actual net operating income on a monthly basis, at which time such adjustments (if any) are reflected in the Accounts unit value. Please see the section below entitled Expense deductions. Fair value for the Accounts assets is based upon quoted market prices in active exchange markets, where available. If listed prices or quotes in such markets are not available, fair value is based upon vendor-provided, evaluated prices or internally developed models that primarily use market-based or independently sourced market data, including interest rate yield curves, market spreads, and currency rates. Valuation adjustments may be made to reflect credit quality, a counterpartys creditworthiness, the Accounts creditworthiness, liquidity, and other observable and unobservable data that are applied consistently over time. The methods described above are considered to produce a fair value calculation that represents a good faith estimate as to what an unaffiliated buyer in the market place would pay to purchase the asset or receive to transfer the liability. Since fair value calculations involve significant professional judgment in the application of both observable and unobservable attributes, actual realizable values or future fair values may differ from amounts reported. Furthermore, while the Account believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments, while reasonable, could result in different estimates of fair value at the reporting date. Valuing real estate investments Valuing Real Property: Investments in real estate properties are stated at fair value, as determined in accordance with policies and procedures reviewed by the Investment Committee of the Board and in accordance with the responsibilities of the Board as a whole. Accordingly, the Account does not record depreciation. TIAA Real Estate Account ¡ Prospectus 59 Fair value for real estate properties is defined as the price that would be received to sell the asset in an orderly transaction between market participants at the measurement date. Determination of fair value involves significant levels of judgment because the actual market value of real estate can be determined only by negotiation between the parties in a sales transaction. Property and investment values are affected by, among other things, the availability of capital, occupancy rates, rental rates, and interest and inflation rates. As a result, determining real estate and investment values involves many assumptions. Amounts ultimately realized from each investment may vary significantly from the market value presented. Actual results could differ from those estimates. Please see the section above entitled Risk factors  Risks associated with real estate investing  Valuation and appraisal risks. In accordance with the Accounts procedures designed to comply with Fair Value Measurements and Disclosures in U.S. Generally Accepted Accounting Principles (GAAP), the Account values real estate properties purchased by the Account initially based on an independent appraisal at the time of the closing of the purchase, which may result in a potential unrealized gain or loss reflecting the difference between an investments fair value ( i.e. , exit price) and its cost basis (which is inclusive of transaction costs). Subsequently, each property will be valued each quarter by an independent appraiser and the property value will be updated as appropriate. In general, the Account obtains independent appraisals of its real estate properties spread out throughout the quarter, which is intended to result in appraisal adjustments, and thus, adjustments to the valuations of its holdings (to the extent such adjustments are made), that happen regularly throughout each quarter and not on one specific day in each quarter. Further, management reserves the right to order an appraisal and/or conduct another valuation outside of the normal quarterly process when facts or circumstances at a specific property change (for example, under certain circumstances a valuation adjustment could be made when bids are obtained for properties held for sale). The Accounts independent fiduciary, RERC, LLC oversees the Accounts entire appraisal process and, among other things, must approve all independent appraisers used by the Account. TIAAs internal appraisal staff oversees the entire appraisal process and reviews each independent quarterly appraisal, in conjunction with the Accounts independent fiduciary, prior to the value reflected in that appraisal being recorded in the Account. Any differences in the conclusions of TIAAs internal appraisal staff and the independent appraiser will be reviewed by the independent fiduciary, which will make a final determination on the matter (which may include ordering a subsequent independent appraisal). Real estate appraisals are estimates of property values based on a professionals opinion. All appraisals are performed in accordance with Uniform Standards of Professional Appraisal Practices, the real estate appraisal industry standards created by The Appraisal Foundation. Appraisals of properties held outside of the U.S. are performed in accordance with industry standards 60 Prospectus ¡ TIAA Real Estate Account commonly applied in the applicable jurisdiction. Further, these independent appraisers (as well as TIAAs internal appraisal staff) are always expected to be MAI-designated members of the Appraisal Institute (or its European equivalent, Royal Institute of Chartered Surveyors) and state certified appraisers from national or regional firms with relevant property type experience and market knowledge. Under the Accounts current procedures, each independent appraisal firm will be rotated off of a particular property at least every three years, although such appraisal firm may perform appraisals of other Account properties subsequent to such rotation. We intend that the overarching principle and primary objective when valuing our real estate investments will be to produce a valuation that represents a fair and accurate estimate of the fair value of our investments. Implicit in our definition of fair value is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby:  Buyer and seller are typically motivated;  Both parties are well informed or well advised, and acting in what they consider their best interests;  A reasonable time is allowed for exposure in the open market;  Payment is made in terms of cash or in terms of financial arrangements comparable thereto; and  The price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by anyone associated with the sale. The Accounts net asset value will include the value of any note receivable (an amount that someone else owes the Account) from selling a real estate-related investment. Well estimate the value of the note by applying a discount rate appropriate to then-current market conditions. Development Properties. Development properties will be carried at fair value, which is anticipated initially to equal the Accounts cost, and the value will be adjusted as additional development costs are incurred. At a minimum, once a property receives a certificate of occupancy, within one year from the initial funding by the Account, or the property is substantially leased, whichever is earlier, the property will be appraised by an independent external appraiser approved by the independent fiduciary. We may also have the properties independently appraised earlier if circumstances warrant. Property Portfolios. The Account may, at times, value individual properties together (whether or not purchased at the same time) in a portfolio as a single asset, to the extent we believe that the property may be sold as one portfolio. The Account may also realize efficiencies in property management by pooling a number of properties into a portfolio. The value assigned to the portfolio as a whole may be more or less than the valuation of each property individually. The Account will also, from time to time, sell one or more individual properties that comprise a portfolio, with the Account retaining title to the remaining individual TIAA Real Estate Account ¡ Prospectus 61 properties comprising that portfolio. In such a circumstance, the Account could determine to no longer designate such remaining properties as one portfolio. Because of the nature of real estate assets and because the fair value of our investments is not reduced by transaction costs that will be incurred to sell the investments, the Accounts net asset value wont necessarily reflect the net realizable value of its real estate assets ( i.e. , what the Account would receive if it sold them). Please see the section below entitled Valuing the Accounts assets  Valuation Adjustments. Valuing Real Property Subject to a Mortgage: When a real estate property is subject to a mortgage, the mortgage is valued independently of the property and its fair value is reported separately. The independent fiduciary reviews and approves all mortgage valuation adjustments before such adjustments are recorded by the Account. The Account will continue to use the revised value for each real estate property and mortgage loan payable to calculate the Accounts daily net asset value until the next valuation review or appraisal. Valuing Mortgage Loans Receivable ( i.e., the Account as a creditor): Mortgage loans receivable are stated at fair value and are initially valued at the face amount of the mortgage loan funding. Subsequently, mortgage loans receivable are valued at least quarterly based on market factors, such as market interest rates and spreads for comparable loans, the liquidity for mortgage loans of similar characteristics, the performance of the underlying collateral and the credit quality of the counterparty. Valuing Mortgage Loans Payable ( i.e., the Account as a debtor): Mortgage loans payable are stated at fair value. The estimated fair value of mortgage loans payable is generally based on the amount at which the liability could be transferred in a current transaction, exclusive of transaction costs. Fair values are estimated based on market factors, such as market interest rates and spreads on comparable loans, the liquidity for mortgage loans of similar characteristics, the performance of the underlying collateral (such as the loan-to-value ratio and the cash flow of the underlying collateral), the maturity date of the loan, the return demands of the market, and the credit quality of the Account. Different assumptions or changes in future market conditions could significantly affect estimated fair values. At times, the Account may assume debt in connection with the purchase of real estate. Valuing Real Estate Joint Ventures: Real estate joint ventures are stated at the fair value of the Accounts ownership interests in the underlying entities. The Accounts ownership interests are valued based on the fair value of the underlying real estate, any related mortgage loans payable, and other factors, such as ownership percentage, ownership rights, buy/sell agreements, distribution provisions and capital call obligations. In addition, any restrictions on the right of the Account to transfer its ownership interest to third-parties could adversely affect the value of the Accounts interest. Upon the disposition of all real estate investments by an investee entity, the Account will continue to state its equity in the remaining net assets of the investee entity during the wind down period, if any, which occurs prior to the dissolution of the investee entity. 62 Prospectus ¡ TIAA Real Estate Account Valuing Real Estate Limited Partnerships: Limited partnerships are stated at the fair value of the Accounts ownership in the partnership, which is based on the most recent net asset value of the partnership, as reported by the sponsor. Since market quotations are not readily available, the limited partnership interests are valued at fair value as determined in good faith under the direction of the Investment Committee of the Board and in accordance with the responsibilities of the Board as a whole. As circumstances warrant, prior to the receipt of financial statements of the limited partnership, the Account will estimate the value of its interests in good faith and will from time to time seek input from the issuer or the sponsor of the investment vehicle. Net Operating Income: The Account usually receives operating income from its investments intermittently, not daily. In fairness to participants, we estimate the Accounts net operating income rather than applying it when we actually receive it, and assume that the Account has earned (accrued) a proportionate amount of that estimated amount daily. You bear the risk that, until we adjust the estimates when we receive actual items of income, the Accounts net assets could be under- or over-valued. Every year, we prepare a month-by-month estimate of the revenues and expenses (estimated net operating income) for each of the Accounts properties. Each day, we add the appropriate fraction of the estimated net operating income for the month to the Accounts net asset value. Every month, the Account receives a report of the actual operating results for the prior month for each property (actual net operating income). We then recognize the actual net operating income on the accounting records of the Account and adjust the outstanding daily accrued receivable accordingly. As the Account actually receives income from a property, well adjust the daily accrued receivable and other accounts appropriately. Valuation Adjustments: General. Management reserves the right to order an appraisal and/or conduct another valuation outside of the normal quarterly process when facts or circumstances at a specific property change. Also, the independent fiduciary can require additional appraisals if it believes a propertys value may have changed materially and such change is not reflected in the quarterly valuation review, or otherwise to ensure that the Account is valued appropriately. For example, under certain circumstances a valuation adjustment could be made when bids are obtained for properties held for sale by the Account. In addition, adjustments may be made for events or circumstances indicating an impairment of a tenants ability to pay amounts due to the Account under a lease (including due to a bankruptcy filing of that tenant). Also, adjustments may be made to reflect factors (such as sales values for comparable properties or local employment rate) bearing uniquely on a particular region in which the Account holds properties. We may not always be aware of each event that might require a valuation adjustment, and because our evaluation is based on subjective factors and we give different weight to different factors, we may not in all cases make a valuation adjustment where changing conditions could potentially affect the value of an investment. TIAA Real Estate Account ¡ Prospectus 63 Required Approvals. The independent fiduciary will need to approve adjustments to any valuation of one or more properties or real estate-related assets that:  is made within three months of the annual independent appraisal, or  results in an increase or decrease of:  more than 6% of the value of any of the Accounts properties since the last independent annual appraisal;  more than 2% in the value of the Account since the prior calendar month; and/or  more than 4% in the value of the Account within any calendar quarter. Right to Change Valuation Methods: If we decide that a different valuation method would reflect the value of a real estate-related investment more accurately, we may use that method if the independent fiduciary consents. Changes in TIAAs valuation methods could change the Accounts net asset value and change the values at which participants purchase or redeem Account interests. Valuing other investments (including certain real estate-related investments) Debt Securities: We value debt securities (excluding money market instruments) for which market quotations are readily available based on the most recent bid price or the equivalent quoted yield for such securities (or those of comparable maturity, quality and type). We derive these values utilizing an independent pricing service, such as FT Interactive Data Corp, Reuters and Bloomberg, except when we believe the prices do not accurately reflect the securitys fair value. Debt securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Investment Committee of the Board and in accordance with the responsibilities of the Board as a whole. Short-term Investments: Short-term investments are valued in the same manner as debt securities stated in the preceding paragraph. Money Market Instruments: We value money market instruments at amortized cost. Equity Securities: We value equity securities (including REITs) listed or traded on the New York Stock Exchange (or any of its affiliated exchanges) at their last sale price on the valuation day. If no sale is reported that day, we use the mean of the last bid and asked prices, exclusive of transaction costs. Equity securities listed or traded on any other exchange are valued in a comparable manner on the principal exchange where traded. We value equity securities traded on the Nasdaq Stock Market at the Nasdaq Official Closing Price on the valuation day. If no sale is reported that day, we use the mean of the last bid and asked prices, exclusive of transaction costs. Other U.S. over-the-counter equity securities are valued at the mean of the last bid and asked prices. 64 Prospectus ¡ TIAA Real Estate Account Mortgage-Backed Securities: We value mortgage-backed securities, including CMBS and RMBS, in the same manner in which we value debt securities, as described above. Foreign Securities: To value equity and fixed income securities traded on a foreign exchange or in foreign markets, we use their closing values under the generally accepted valuation method in the country where traded, as of the valuation date. We convert this to U.S. dollars at the exchange rate in effect on the valuation day. Under certain circumstances (for example, if there are significant movements in the United States markets and there is an expectation the securities traded on foreign markets will adjust based on such movements when the foreign markets open the next day), the Account may adjust the value of equity or fixed income securities that trade on a foreign exchange or market after the foreign exchange or market has closed. Investments Lacking Current Market Quotations: We value securities or other assets for which current market quotations are not readily available at fair value as determined in good faith under the direction of the Investment Committee of the Board and in accordance with the responsibilities of the Board as a whole. In evaluating fair value for the Accounts interest in certain commingled investment vehicles, the Account will generally look to the value periodically assigned to interests by the issuer. When possible, the Account will seek to have input in formulating the issuers valuation methodology. Expense deductions Expense deductions are made each valuation day from the net assets of the Account for various services to manage the Accounts investments, administer the Account and the contracts, distribute the contracts and to cover certain risks borne by TIAA. Investment management, administration and distribution services are provided at cost by TIAA and Services. Currently, TIAA provides investment management services and administration services for the Account, and Services provides distribution services for the Account. In addition, TIAA charges the Account a fee to bear certain mortality and expense risks, and risks associated with providing the liquidity guarantee. TIAA guarantees that in the aggregate, the expense charges will never be more than 2.50% of average net assets per year. The estimated annual expense deduction rate that appears in the expense table below reflects an estimate of the amount we currently expect to deduct to approximate the costs that the Account will incur from April 24, 2015 through April 30, 2016. Actual expenses may be higher or lower. The expenses identified TIAA Real Estate Account ¡ Prospectus 65 in the table below do not include any fees which may be imposed by your employer under a plan maintained by your employer. Type of Expense Deduction EstimatedPercent of NetAssets Annually Services Performed Investment Management 0.335% For investment advisory, investment management, portfolio accounting, custodial and similar services, including independent fiduciary and appraisal fees Administration 0.250% For administration and operations of the Account and the contracts, including administrative services such as receiving and allocating premiums and calculating and making annuity payments Distribution 0.125% For services and expenses associated with distributing the annuity contracts Mortality and Expense Risk 0.005% For TIAAs bearing certain mortality and expense risks Liquidity Guarantee 0.150% For TIAAs liquidity guarantee Total Annual Expense Deduction 0.865% Total 1 TIAA guarantees that the total annual expense deduction will not exceed an annual rate of 2.50% of average net assets. 2 Property-level expenses, including property management fees and transfer taxes, are not reflected in the table above; instead these expenses are charged directly to the Accounts properties. Since expenses for services provided to the Account are charged to the Account at cost, they are estimates for the year based on projected expense and asset levels. Administration charges include certain costs associated with the provision by TIAA entities of recordkeeping and other services for retirement plans and other pension products in addition to the Account. A portion of these expenses are allocated to the Account in accordance with applicable allocation procedures. In limited circumstances, TIAA may pay third parties for providing certain recordkeeping services for the Account. At the end of every quarter, we reconcile the amount deducted from the Account during that quarter as discussed above with the expenses the Account actually incurred. If there is a difference, we add it to or deduct it from the Account in equal daily installments over the remaining days in the immediately following quarter, provided that material differences may be repaid in the current calendar quarter in accordance with GAAP. Our at-cost deductions are based on projections of Account assets and overall expenses, and the size of any adjusting payments will be directly affected by how different our projections are from the Accounts actual assets or expenses. The expenses identified in the table above do not include any fees which may be imposed by your employer under a plan maintained by your employer. The size of the Accounts assets can be affected by many factors, including changes in the value of portfolio holdings, net income earned on the Accounts investments, premium activity and participant transfers into or out of the Account and participant cash withdrawals from the Account. In addition, our operating expenses can fluctuate based on a number of factors including participant transaction volume, operational efficiency, and technological, personnel and other infrastructure costs. Historically, the adjusting payments have resulted in both upward and downward adjustments to the Accounts expense deductions for the following quarter. 66 Prospectus ¡ TIAA Real Estate Account The Board can revise the estimated expense rates (the daily deduction rate before the quarterly adjustment referenced above) for the Account from time to time, usually on an annual basis, to keep deductions as close as possible to actual expenses. Currently there are no deductions from premiums, transfers or withdrawals, but we reserve the right to change this in the future. Any such deductions would only be assessed to the extent the relevant contract provided for such deductions at the time the contract was issued. Employer plan fee withdrawals Your employer may, in accordance with the terms of your plan, and in accordance with TIAAs policies and procedures, withdraw amounts from your Real Estate Account accumulation under your Retirement Choice or Retirement Choice Plus contract, and, on a limited basis, under your GA, GSRA, GRA or Keogh contract, to pay fees associated with the administration of the plan. These fees are separate from the expense deductions of the Account and are not included for purposes of TIAAs guarantee that the total annual expense deduction of the Account will not exceed 2.50% of average net assets per year. The amount and the effective date of an employer plan fee withdrawal will be in accordance with the terms of your plan. TIAA will determine all values as of the end of the effective date. An employer plan fee withdrawal cannot be revoked after its effective date. Each employer plan fee withdrawal will be made on a pro rata basis from all your available TIAA and CREF accounts. An employer plan fee withdrawal reduces the accumulation from which it is paid by the amount withdrawn. Certain relationships with TIAA As noted elsewhere in this prospectus, the TIAA General Account plays a significant role in operating the Real Estate Account, including providing a liquidity guarantee and investment advisory, administration and other services. In addition, Services, a wholly owned subsidiary of TIAA, provides distribution services for the Account. Liquidity Guarantee. As noted above under the section entitled Establishing and managing the Account  The role of TIAA  Liquidity guarantee, if the Accounts liquid assets and its cash flow from operating activities and participant transactions are insufficient to fund redemption requests, the TIAA General Account has agreed to purchase liquidity units. TIAA thereby guarantees that a participant can redeem accumulation units at their net asset value next determined. In the years ended December 31, 2008 and December 31, 2009, TIAA purchased liquidity units in a number of separate transactions at a purchase price equal to $155.6 million and approximately $1.1 billion, respectively. Since January1, 2010 and through the date of this prospectus, the TIAA General Account has purchased no additional liquidity units. These liquidity units are TIAA Real Estate Account ¡ Prospectus 67 valued in the same manner as are accumulation units held by the Accounts participants. For the years ended December 31, 2014, December 31, 2013 and December31, 2012, the Account expensed $29.2 million, $30.5 million and $31.3 million, respectively, for this liquidity guarantee from TIAA through a daily deduction from the net assets of the Account. Investment Advisory, Administration and Distribution Services/Mortality and Expense Risks Borne by TIAA. As noted above under the section entitled Expense deductions, deductions are made each valuation day from the net assets of the Account for various services required to manage investments, administer the Account and distribute the contracts. These services are performed at cost by TIAA and Services. Deductions are also made each valuation day to cover mortality and expense risks borne by TIAA. For the years ended December 31, 2014, December 31, 2013 and December31, 2012, the Account expensed $70.7 million, $59.3 million and $56.3 million, respectively, for investment advisory services and $0.9 million, $0.8 million and $2.8 million, respectively, for mortality and expense risks provided/borne by TIAA. For the same period, the Account expensed $62.2 million, $54.5 million and $46.3 million, respectively, for administrative and distribution services provided by TIAA and Services, as applicable. Legal proceedings The Account is party to various claims and routine litigation arising in the ordinary course of business. As of the date of this prospectus, management of the Account does not believe that the results of any such claims or litigation, individually or in the aggregate, will have a material effect on the Accounts business, financial position or results of operations. 68 Prospectus ¡ TIAA Real Estate Account Selected financial data The following selected financial data should be considered in conjunction with the Accounts consolidated financial statements and notes provided in this prospectus (amounts in millions except for per accumulation unit amounts). Years Ended December 31, 2014 2013 2012 2011 2010 Investment income: Real estate income, net $ 457.0 $ 391.0 $ 388.7 $ 435.6 $ 421.1 Income from real estate joint ventures and limited partnerships 148.1 104.7 80.9 86.4 89.3 Dividends and interest 47.7 45.1 35.3 22.4 8.6 Total investment income 652.8 540.8 504.9 544.4 519.0 Expenses 163.0 145.1 136.7 121.3 95.8 Investment income, net 489.8 395.7 368.2 423.1 423.2 Net realized and unrealized gains on investments and mortgage loans payable 1,628.4 1,060.2 1,011.2 1,076.0 757.0 Net increase in net assets resulting from operations 2,118.2 1,455.9 1,379.4 1,499.1 1,180.2 Participant transactions 802.9 916.3 894.8 1,225.0 1,743.0 TIAA redemption of Liquidity Units  (325.4 ) (940.3 )   Net increase in net assets $ 2,921.1 $ 2,046.8 $ 1,333.9 $ 2,724.1 $ 2,923.2 Years Ended December 31, 2014 2013 2012 2011 2010 Total assets $ 22,408.7 $ 19,417.1 $ 17,378.6 $ 15,749.9 $ 12,839.9 Total liabilities 2,579.7 2,509.2 2,517.5 2,222.7 2,036.8 Total net assets $ 19,829.0 $ 16,907.9 $ 14,861.1 $ 13,527.2 $ 10,803.1 Number of per accumulation unit amounts 57.9 55.3 53.3 53.4 48.1 Net asset value, per accumulation unit $ 335.393 $ 298.872 $ 272.569 $ 247.654 $ 219.173 Mortgage loans payable $ 2,373.8 $ 2,279.1 $ 2,282.6 $ 2,028.2 $ 1,860.2 TIAA Real Estate Account ¡ Prospectus 69 Quarterly selected financial information The following quarterly selected unaudited financial data for each full quarter of 2014 and 2013 are derived from the consolidated financial statements of the Account for the years ended December 31, 2014 and 2013 (amounts in millions). 2014 Year EndedDecember 31,2014 For the Three Months Ended March 31 June 30 September 30 December 31 Investment income, net $ 106.9 $ 128.5 $ 124.7 $ 129.7 $ 489.8 Net realized and unrealized gain on investments and mortgage loans payable 289.1 457.5 303.2 578.6 1,628.4 Net increase in net assets resulting from operations $ 396.0 $ 586.0 $ 427.9 $ 708.3 $ 2,118.2 Total return 2.33 % 3.32 % 2.32 % 3.73 % 12.22 % 2013 Year EndedDecember 31,2013 For the Three Months Ended March 31 June 30 September 30 December 31 Investment income, net $ 84.1 $ 98.0 $ 91.4 $ 122.2 $ 395.7 Net realized and unrealized gain on investments and mortgage loans payable 196.1 287.9 430.5 145.7 1,060.2 Net increase in net assets resulting from operations $ 280.2 $ 385.9 $ 521.9 $ 267.9 $ 1,455.9 Total return 1.88 % 2.54 % 3.29 % 1.62 % 9.65 % 70 Prospectus ¡ TIAA Real Estate Account Managements discussion and analysis of the Accounts financial condition and results of operations The following discussion and analysis of our financial condition and results of operations should be read together with our consolidated financial statements and notes contained in this prospectus and with consideration to the sub-section entitled Forward-Looking Statements, which begins below, and the section above entitled Risk factors. The past performance of the Account is not indicative of future results. Forward-looking statements Some statements in this prospectus which are not historical facts may be forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements about managements expectations, beliefs, intentions or strategies for the future, include the assumptions and beliefs underlying these forward-looking statements, and are based on current expectations, estimates and projections about the real estate industry, domestic and global economic conditions, including conditions in the credit and capital markets, the sectors, and markets in which the Account invests and operates, and the transactions described in this prospectus. While management believes the assumptions underlying any of its forward-looking statements and information to be reasonable, such information may be subject to uncertainties and may involve certain risks which may be difficult to predict and are beyond managements control. These risks and uncertainties could cause actual results to differ materially from those contained in any forward-looking statement. These risks and uncertainties include, but are not limited to, the following:  Acquiring and Owning Real Estate: The risks associated with acquiring and owning real property, including general economic and real estate market conditions, the availability of, and economic cost associated with, financing the Accounts properties, the risk that the Accounts properties become too concentrated (whether by geography, sector or by tenant mix), competition for acquiring real estate properties, leasing risk (including tenant defaults) and the risk of uninsured losses at properties (including due to terrorism, natural disasters, and acts of violence);  Selling Real Estate: The risk that the sales price of a property might differ, perhaps significantly, from its estimated or appraised value, leading to losses or reduced profits to the Account, the risk that the Account might not be able to sell a property at a particular time for a price which management believes represents its fair or full value, the risk of a lack of availability of financing (for potential purchasers of the Accounts properties), risks associated with disruptions in the credit and capital markets, and the risk TIAA Real Estate Account ¡ Prospectus 71 that the Account may be required to make significant expenditures before the Account is able to market and/or sell a property;  Valuation: The risks associated with property valuations, including the fact that appraisals can be subjective in a number of respects and the fact that the Accounts appraisals are generally obtained on a quarterly basis and there may be periods in between appraisals of a property during which the value attributed to the property for purposes of the Accounts daily accumulation unit value may be more or less than the actual realizable value of the property;  Borrowing: Risks associated with financing the Accounts properties, including the risk of default on loans secured by the Accounts properties (which could lead to foreclosure), the risk associated with high loan to value ratios on the Accounts properties (including the fact that the Account may have limited, or no net value in such a property), the risk that significant sums of cash could be required to make principal and interest payments on the loans and the risk that the Account may not have the ability to obtain financing or refinancing on favorable terms (or at all), which may be aggravated by general disruptions in credit and capital markets;  Participant Transactions and Cash Management: Investment risk associated with participant transactions, in particular that (i) significant net participant transfers out of the Account may impair our ability to pursue or consummate new investment opportunities that are otherwise attractive to the Account and/or may result in sales of real estate-related assets to generate liquidity, (ii)significant net participant transfers into the Account may result, on a temporary basis, in our cash holdings and/or holdings in liquid real estate-related investments exceeding our long-term targeted holding levels and (iii)high levels of cash in the Account during times of appreciating real estate values can impair the Accounts overall return;  Joint Venture Investments: The risks associated with joint venture partnerships, including the risk that a co-venturer may have interests or goals inconsistent with that of the Account, that a co-venturer may have financial difficulties, and the risk that the Account may have limited rights with respect to operation of the property and transfer of the Accounts interest;  Regulatory Matters: Uncertainties associated with environmental liability and regulations and other governmental regulatory matters such as zoning laws, rent control laws, and property taxes;  Foreign Investments: The risks associated with purchasing, owning and disposing foreign investments (primarily real estate properties), including political risk, the risk associated with currency fluctuations (whether hedged or not), regulatory and taxation risks and risks of enforcing judgments;  Conflicts of Interest: Conflicts of interest associated with TIAA serving as investment manager of the Account and provider of the liquidity guarantee at the same time as TIAA and its affiliates are serving as an investment manager to other real estate accounts or funds, including conflicts 72 Prospectus ¡ TIAA Real Estate Account associated with satisfying its fiduciary duties to all such accounts and funds associated with purchasing, selling and leasing of properties;  Required Property Sales: The risk that, if TIAA were to own too large a percentage of the Accounts accumulation units through funding the liquidity guarantee (as determined by the independent fiduciary), the independent fiduciary could require the sales of properties to reduce TIAAs ownership interest, which sales could occur at times and at prices that depress the sale proceeds to the Account;  Government and Government Agency Securities: Risks associated with investment securities issued by U.S. government agencies and U.S. government-sponsored entities, including the risk that the issuer may not have their securities backed by the full faith and credit of the U.S. government, and that transaction activity may fluctuate significantly from time to time, which could negatively impact the value of the securities and the Accounts ability to dispose of a security at a favorable time; and  Liquid Assets and Securities: Risks associated with investments in real estate-related liquid assets (which could include, from time to time, REIT securities and CMBS), and non-real estate-related liquid assets, including:  Financial/credit risk  Risks that the issuer will not be able to pay principal and interest when due or that the issuers earnings will fall;  Market volatility risk  Risk that the changing conditions in financial markets may cause the Accounts investments to experience price volatility;  Interest rate volatility risk  Risk that interest rate volatility may affect the Accounts current income from an investment; and  Deposit/money market risk  Risks that the Account could experience losses if banks fail. More detailed discussions of certain of these risk factors are contained in the section of this prospectus entitled Risk factors and in this section below and also in the section entitled Quantitative and qualitative disclosures about market risk, that could cause actual results to differ materially from historical experience or managements present expectations. Caution should be taken not to place undue reliance on managements forward-looking statements, which represent managements views only as of the date that this prospectus is filed. Neither management nor the Account undertake any obligation to update publicly or revise any forward-looking statement, whether as a result of new information, changed assumptions, future events or otherwise. Commercial real estate market statistics discussed in this section are obtained by the Account from sources that management considers reliable, but some of the data are preliminary for the year or quarter ended December31, 2014 and may be subsequently revised. Prior period data may have been adjusted to reflect updated calculations. Investors should not rely exclusively on the data presented below in forming a judgment regarding the current or prospective performance of the commercial real estate market generally. TIAA Real Estate Account ¡ Prospectus 73 2014 U.S. economic and commercial real estate overview The Account invests primarily in high-quality, core real estate in order to meet its investment objective of obtaining favorable long-term returns through rental income and the appreciation of its real estate holdings. Economic and capital markets overview and outlook Recent trends in key U.S. economic indicators are summarized in the table below. U.S. Gross Domestic Product (GDP) grew by 2.6% in the fourth quarter of 2014 following growth of 4.6% and 5.0% in the second and third quarters of 2014, respectively. While fourth quarter growth came in below economists expectations, consumer spending, a primary driver of economic growth, grew 4.3% following growth of 3.2% in the third quarter. Other contributors to growth included residential investment, business inventory growth, and exports, which were consistent with growth drivers in the second and third quarters. However, an increase in imports, a modest decline in non-residential investment, and a decline in federal government defense spending reduced overall GDP growth. For 2014 as a whole, GDP grew by 2.4% which was the strongest annual growth in the U.S. economy in four years. Economic activity was characterized by a pickup in employment growth, industrial production, and consumer spending over the course of the year and is expected to sustain GDP growth in 2015. ECONOMIC INDICATORS* 2014 1Q 2014 2Q 2014 3Q 2014 4Q 2014 Forecast 2015 2016 Economy Gross Domestic Product (GDP) 2.4% -2.1% 4.6% 5.0% 2.6% 3.2% 2.9% Employment Growth (Thousands) 3,116 579 852 712 973 3,300 3,500 Unemployment Rate 6.2% 6.6% 6.1% 5.9% 5.6% 5.4% 5.0% Interest Rates 10 Year Treasury 2.5% 2.8% 2.6% 2.5% 2.3% 2.4% 3.2% Sources: BEA, BLS, Federal Reserve, Blue Chip Consensus Forecasts, and Moodys Analytics * Data subject to revision (1) GDP growth rates are annual rates. Quarterly unemployment rates are the reported value for the final month of the quarter while average annual values represent a twelve-month average. (2) The Treasury rates are an average over the stated time period. Following its January 2728, 2015 meeting, the Federal Open Market Committee (FOMC) released a statement noting that the economy continued to expand at a moderate pace due to strengthening of labor market conditions and rising levels of household spending. The FOMC also reaffirmed its view that the current 0 to 0.25% target range for the federal funds rate remains appropriate. Further, the FOMC judges that it can be patient in beginning to normalize the stance of monetary policy and that it likely will be appropriate to maintain the 0 to 0.25% target range for a considerable time. Despite market expectations that the Fed will ultimately raise interest rates in 2015, yields on ten year Treasuries declined during the fourth quarter and fell below 2.0% in January 2015, due to concerns about slowing global growth. 74 Prospectus ¡ TIAA Real Estate Account Blue Chip economists expect the healthy growth of 2014 to continue through 2015. GDP is expected to grow by 3.2% in 2015, driven by steady growth in consumer spending and stronger employment growth. Consumers will benefit from the recent sharp decline in oil prices which Moodys Analytics estimates will put an extra $100 billion in consumers pockets during 2015. Stronger employment growth in 2015 is expected to push the unemployment rate down further and ultimately lead to meaningful wage growth as labor market conditions tighten. While the housing market moderated in 2014, home sales and housing construction are expected to pick up in 2015 as Fannie Mae and Freddie Mac relax lending standards. Improvement in the housing market would generate ancillary economic benefits due to increases in construction employment and household spending on home furnishings and home improvements. While domestic forces are supportive of stronger growth, concerns about a slowdown inthe global economy escalated during the fourth quarter. Markets became concerned about slowing growth in China, Japan and Europe along with the implications for the export-based economies of emerging markets. These concerns caused major stock indices to tumble in December 2014, including a 5% decline in the S&P 500 in a one week period. Markets have remained volatile thus far in 2015 as investors remain skittish. The European Central Banks recent announcement of plans to begin purchasing €60 billion per month of public and private bonds through September 2016 has spurred hopes that its quantitative easing program will stimulate the sluggish European economy. For the U.S. economy, weaker global growth does not substantially affect near term prospects, although weaker global growth and the recent surge in the value of the dollar would slow exports and growth in the manufacturing sector. An increase in interest rates could also dampen growth. While the FOMC expects that it likely will be appropriate to maintain the 0 to 1
